Exhibit 10.1

 

[Execution Version]

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

 

by and among

 

REMY INTERNATIONAL, INC.,

 

UPC ACQUISITION CORP.,

 

UNIT PARTS COMPANY,

 

GHKR, INC.,

 

GHKR SRL,

 

AURRA INDUSTRIES, INC.,

 

QAPI S.A de C.V.,

 

UNIT PARTS COAHUILA S.A. de C.V.

 

PRESTADORA de SERVICIOS JALISCO S.A. de C.V,

 

THE STOCKHOLDER OF

 

UNIT PARTS COMPANY

 

and

 

THE OTHER PARTIES HERETO

 

--------------------------------------------------------------------------------

 

Dated February 25, 2005



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

ARTICLE I.  

THE TRANSACTION

   2     1.1.   Sale and Purchase of Assets.    2     1.2.   Assumption of
Certain Liabilities    4     1.3.   Consent of Third Parties    6     1.4.  
Purchase Price; Payment    7     1.5.   Allocation    7 ARTICLE II.  

CLOSING

   8     2.1.   Closing Date    8     2.2.   Closing Deliveries    9     2.3.  
Sellers Representative.    11 ARTICLE III.  

REPRESENTATIONS AND WARRANTIES OF THE COMPANIES AND THE UPC STOCKHOLDERS

   12     3.1.   Capitalization    12     3.2.   Organization    12     3.3.  
Subsidiaries    12     3.4.   Financial Statements; Undisclosed Liabilities   
13     3.5.   Absence of Certain Changes or Events    13     3.6.   Condition of
Assets    15     3.7.   Real Estate    15     3.8.   Title    18     3.9.  
Working Capital Assets    18     3.10.   Patents, Trademarks, Etc.    19    
3.11.   Material Contracts    20     3.12.   Litigation    21     3.13.  
Compliance with Laws    21     3.14.   Environmental Matters    22     3.15.  
Employee Benefit Matters    24     3.16.   Taxes    26     3.17.   Consents   
28     3.18.   Authority; Effect of Agreement    29

 

- i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page


--------------------------------------------------------------------------------

    3.19.   Employee Relations    29     3.20.   Product Liability    30    
3.21.   Transactions with Related Parties    30     3.22.   Insurance    31    
3.23.   Brokers    31     3.24.   Compensation Arrangements; Bank Accounts;
Officers and Directors    31     3.25.   Disclosure    32     3.26.  
Relationship with Significant Customers and Suppliers    32     3.27.  
Restrictions    33     3.28.   Projections    33     3.29.   All Assets    33

ARTICLE IV.

 

REPRESENTATIONS AND WARRANTIES OF BUYERS

   33     4.1.   Organization    33     4.2.   Corporate Power and Authority;
Effect of Agreement    33     4.3.   Consents    34     4.4.   Brokers    34    
4.5.   Litigation; Decrees    34     4.6.   Sufficient Funds    34

ARTICLE V.

 

COVENANTS

   34     5.1.   Cooperation    34     5.2.   Conduct of the Business Pending
Closing    35     5.3.   Access    35     5.4.   Resignations    36     5.5.  
Estoppel and Nondisturbance Certificates and Consents    36     5.6.  
Notification and Cure    36     5.7.   Insurance    36     5.8.   Exclusivity   
37     5.9.   Non-Compete    37     5.10.   Confidentiality    38     5.11.  
Tax Matters    38

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page


--------------------------------------------------------------------------------

    5.12.   Hart-Scott-Rodino Act    41     5.13.   Employees and Employee
Benefit Plans    41     5.14.   Monthly Financial Statements    43     5.15.  
Further Assurances    44     5.16.   Surveys    44     5.17.   Rebates and
Discounts.    44     5.18.   Collection of Receivables    45     5.19.   Title
Insurance    45     5.20.   Use of Names    45     5.21.   Supplements to
Disclosure Schedules    45

ARTICLE VI.

 

CONDITIONS TO PARENT’S AND REMY’S OBLIGATIONS

   46     6.1.   Representations and Warranties True and Correct    46     6.2.
  Covenants and Agreements Performed    46     6.3.   Sellers’ and UPC
Stockholders’ Closing Certificate    46     6.4.   No Prohibition    47     6.5.
  Third Party Consents    47     6.6.   Governmental Consents    47     6.7.  
Proceedings    47     6.8.   Opinion    47     6.9.   Consent, Estoppel and
Nondisturbance Certificates    47     6.10.   Title Insurance and Affidavits   
47     6.11.   FIRPTA Certificate    47     6.12.   Material Adverse Effect   
47     6.13.   Canadian Tire Transaction    47     6.14.   Consent of Buyers’
Lenders    48

ARTICLE VII.

 

CONDITIONS TO THE SELLERS’ AND THE UPC STOCKHOLDERS’ OBLIGATIONS

   48     7.1.   Representations and Warranties True and Correct    48     7.2.
  Covenants and Agreements Performed    48     7.3.   The Buyers Closing
Certificate    48

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

             Page


--------------------------------------------------------------------------------

    7.4.   No Prohibition    48     7.5.   Governmental Consents    48     7.6.
  Proceedings    48     7.7.   Opinion    49     7.8.   Patent Litigation    49

ARTICLE VIII.

 

TERMINATION PRIOR TO CLOSING

   49     8.1.   Termination    49     8.2.   Effect on Obligations    49

ARTICLE IX.

 

SURVIVAL AND INDEMNIFICATION

   49     9.1.   Survival    50     9.2.   General Indemnification    50    
9.3.   Right to Offset; Payment of Losses    53     9.4.   Adjustment in
Purchase Price    54     9.5.   Sole Remedy    54     9.6.   Investigation    54
    9.7.   Calculation of Losses; Tax Treatment of Additional Payments    54

ARTICLE X.

 

MISCELLANEOUS

   54     10.1.   Interpretive Provisions    54     10.2.   Entire Agreement   
55     10.3.   Successors and Assigns    55     10.4.   Headings    55     10.5.
  Modification and Waiver    55     10.6.   Expenses    55     10.7.   Notices
   55     10.8.   Governing Law; Consent to Jurisdiction    56     10.9.  
Public Announcements    57     10.10.   No Third Party Beneficiaries    57    
10.11.   Counterparts    57

ARTICLE XI.

 

CERTAIN DEFINITIONS

   57

 

-iv-



--------------------------------------------------------------------------------

EXHIBITS

 

1.4A

  Earn Out 2.2A   Form of Assignment and Assumption Agreement 2.2B   Form of
Bill of Sale 2.2C   Form of Special Warranty Deeds 2.2D   Form of Leasehold
Assignments 2.2E   Form of Employment Agreement 7.7   Form of Buyers’ Counsel’s
Opinion 9.3   Form of Indemnity Note DISCLOSURE SCHEDULES 1.1(b)   Acquired
Assets 1.1(c)   Excluded Assets 1.2(b)(vii)   Environmental Liabilities 1.4(b)  
Repaid Indebtedness 1.5   Allocation Schedule 3.1   Capitalization 3.2  
Organization 3.3   Other Subsidiaries 3.4   Financial Statements; Undisclosed
Liabilities 3.5   Absence of Certain Changes or Events 3.6   Condition of Assets
3.7   Lease Consents and Enforceability 3.9   Working Capital Assets 3.10  
Patents, Trademark, Etc. 3.11   Material Contracts 3.12   Litigation 3.13  
Compliance with Laws 3.14   Environmental Matters 3.15   Employee Benefit
Matters 3.16   Taxes 3.17   Consents 3.19   Employee Relations 3.20   Products
Liability 3.21   Transactions with Related Parties 3.22   Insurance 3.23  
Brokers 3.24   Compensation Arrangements 3.27   Restrictions 3.29   All Assets
4.3   Consents 5.5   Required Consents 5.13   Employees and Employee Benefit
Plans 11.16   POS Contracts 11.18   Tax Assumptions



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

 

THIS ASSET PURCHASE AGREEMENT (this “Agreement“) is made and entered into as of
February 25, 2005, by and among Remy International, Inc., a Delaware corporation
(“Parent“), UPC Acquisition Corporation, a Delaware corporation (“Remy,”
collectively, Parent and Remy are sometimes referred to herein as the “Buyers“),
Unit Parts Company, a Delaware corporation (“UPC“), GHKR, Inc., a Nevada
corporation and wholly owned subsidiary of UPC (“GHKR“), GHKR SRL, a company
organized under Costa Rican law and wholly owned subsidiary of GHKR (“GHKR
(Costa Rica) “), QAPI S.A. de C.V., a company organized under Mexican law
(“QAPI“), Unit Parts Coahuila S.A. de C.V., a company organized under Mexican
law (“Coahuila“), Prestadora de Servicios Jalisco S.A. de C.V., a company
organized under Mexican law, (“Prestadora“), Aurra Industries, Inc., an Oklahoma
corporation (“Aurra“), Vollbrecht Family Investments, a Limited Partnership, a
Texas limited partnership and the sole stockholder of UPC, (the “Stockholder“),
Jack Vollbrecht, Thomas Vollbrecht, Robin Constantine and Stephen Constantine
(the “Other Selling Stockholders, “ collectively, the Stockholder and the Other
Selling Stockholders are sometimes referred to herein as the “UPC Stockholders“)
and Jack Vollbrecht, as the Sellers Representative. Each of UPC, GHKR, GHKR
(Costa Rica) and Aurra are hereinafter sometimes referred to individually as a
“Seller“ and collectively as the “Sellers“. Each of QAPI, Coahuila and
Prestadora are sometimes hereinafter referred to individually as an “Acquired
Subsidiary“ and collectively as the “Acquired Subsidiaries“. The Sellers and the
Acquired Subsidiaries are sometimes hereinafter referred to as a “Company“ and
collectively as the “Companies“.

 

RECITALS

 

A. The Stockholder owns all of the issued and outstanding shares of common
stock, $100.00 par value per share, of UPC. Stockholder is the direct or
indirect owner of all of the issued and outstanding shares of common stock of
each other Company.

 

B. The Sellers engage in the business of manufacturing and selling new and
remanufactured alternators and starters to the original equipment market and
aftermarket for the automotive industry (the “Business“). The Buyers desire to
purchase substantially all of the assets, properties and rights of the Business,
and the Sellers desire to sell such assets, properties and rights on the terms
and subject to the conditions set forth in this Agreement.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, and
upon the terms and subject to the conditions hereinafter set forth, the parties
hereto, intending to be legally bound hereby, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

THE TRANSACTION

 

1.1. Sale and Purchase of Assets.

 

(a) Subject to the terms and conditions of this Agreement, the Sellers shall
sell, assign, transfer, deliver and convey to the Buyers or Buyers’ assignees or
designees pursuant to Section 10.3 of this Agreement and Buyers shall purchase
from Sellers, the Acquired Assets, free and clear of all Encumbrances of every
kind, nature and description (except for the Permitted Encumbrances referred to
in Section 3.8) for the Purchase Price specified below in Section 1.4

 

(b) As used herein, the term “Acquired Assets“ means all of the Sellers’, the
UPC Stockholders’ or any of their Affiliates’ (as defined in Section 11.1),
except the Acquired Subsidiaries’, right, title, and interest in, under and to
all of the assets, properties and rights constituting, or primarily used or held
primarily for use in, the Business as a going concern of every kind, nature and
description existing on the Closing Date, wherever such assets, properties and
rights are located and whether such assets, properties and rights are real,
personal or mixed, tangible or intangible, and whether or not any of such
assets, properties and rights have any value for accounting purposes or are
carried or reflected on or specifically referred to in the Sellers’, the UPC
Stockholders’ or any of their Affiliates’, except the Acquired Subsidiaries’,
respective books or financial statements, except for the Excluded Assets,
including, without limitation, all of the assets, properties and rights of the
Business enumerated below:

 

(i) owned and leased real property, leaseholds and subleaseholds therein,
together with all fixtures, fittings, buildings, structures and other
improvements erected thereon, and easements, rights of way, water lines, uses,
licenses, hereditaments, tenements, privileges and other appurtenances thereto
(such as appurtenant rights in and to public streets), as more particularly
described in Schedule 1.1(b)(i) hereto (the “Real Estate“);

 

(ii) all machinery, equipment motor vehicles (including trucks, tractors and
trailers), goods, furnishings, jigs, tools, dies, furniture, fixtures, office
equipment, office supplies, production and other supplies and spare and repair
parts, tools, stores, rolling stock and other tangible personal property,
whether located at or on the Real Estate, in transit or otherwise, including all
such property more particularly described in Schedule 1.1(b)(ii) hereto;

 

(iii) all inventory, whether located at or on the Real Estate, in transit, at
customer locations or otherwise, including finished goods and consigned goods,
work-in-process, supplies, storehouse stocks, raw materials, scrap, containers,
and spare parts (collectively, the “Inventory“);

 

(iv) accounts, notes, and other receivables;

 

(v) all cash and cash equivalents in transit, in hand or in bank accounts and
all prepaid and similar items, including without limitation, expenses, advance
payments, deferred charges, deposits, rights of offset and other prepaid items;

 

2



--------------------------------------------------------------------------------

(vi) Intellectual Property, goodwill, licenses and sublicenses granted and
obtained with respect thereto, and rights and remedies against infringements
thereof, and rights to protection of interests therein under the laws of all
jurisdictions, including all such property more particularly described on
Schedule 1.1(b)(vi) hereto;

 

(vii) subject to Sections 1.2 and 1.3 hereof, all rights under (a) contracts,
agreements and instruments (written or oral) relating to the sale of any assets,
services, properties, materials or products, including all customer, operating,
distribution and sales representative contracts; (b) orders, contracts, supply
agreements, manufacturing agreements and other agreements relating to the
purpose of any assets, services, properties, materials, or products; and (c) all
other contracts, agreements, and instruments (oral or written), including in
each case all the Material Contracts (as defined in Section 11.13 hereto)
(collectively, the “Contracts“);

 

(viii) to the extent transferable, the Permits;

 

(ix) books, records, ledgers, files, documents (including originally executed
copies of all Contracts), correspondence, Tax Returns, memoranda, forms, lists,
plats, architectural plans, drawings, and specifications, new product
development materials, creative materials, marketing, advertising, sales and
promotional materials, studies, reports, whether in hard copy or magnetic
format, in each instance, to the extent relating to, or otherwise material to
the conduct of, the Acquired Assets, the Business or the Transferring Employees;

 

(x) all capital stock of the Acquired Subsidiaries;

 

(xi) to the extent transferable, all rights or choses in action whether arising
out of occurrences before or after the Closing Date, including third party
warranties and guarantees and other similar contractual rights as to third
parties held by or in favor of Seller, any Stockholder or any of their
Affiliates, other than the Acquired Subsidiaries, with respect to any of the
Acquired Assets; and

 

(xii) all rights to insurance and condemnation proceeds relating to the damage,
destruction or impairment of assets, properties or other rights described in
this Section 1.1(b), which damage, destruction or impairment occurs on, prior to
or after the Closing.

 

(c) Excluded Assets. Notwithstanding any other provision of this Agreement, the
Sellers shall retain and the Acquired Assets shall not include the following
assets (collectively, the “Excluded Assets“):

 

(i) all of the rights, claims or causes of action of the Sellers against third
parties to the extent they relate to the Retained Liabilities (as hereinafter
defined);

 

(ii) any claim, right or interest of the Sellers in and to any refund of Taxes
of any kind relating to any period prior to the Closing Date;

 

(iii) the Sellers’ stock books, minute books and other similar records; and

 

(iv) any assets listed on Schedule 1.1(c) hereto.

 

3



--------------------------------------------------------------------------------

1.2. Assumption of Certain Liabilities.

 

(a) Subject to the terms and conditions of this Agreement, except as otherwise
specifically provided in this Section 1.2 (including in respect of the Retained
Liabilities, as set forth in paragraph (b) below), on the Closing Date, the
Buyers will assume and agree to pay, discharge or perform, as appropriate, the
following specific liabilities and obligations of the Sellers (the “Assumed
Liabilities“):

 

(i) all executory liabilities and obligations of the Sellers arising under or
relating to any Contract, including liabilities or obligations under any
Contract arising in the ordinary course of business where the payment,
discharge, fulfillment, or performance of such liability or obligation would
normally occur after the Closing, except that the Buyers shall not assume or
agree to pay, discharge or perform any liabilities or obligations arising out of
any breach or default (including for this purpose any event which, with notice
or lapse of time would constitute such a breach or default) by the Sellers, the
UPC Stockholders or any of their Affiliates of any provision of any Contract,
including liabilities or obligations arising out of the Sellers’, the UPC
Stockholders’ or any of their Affiliates’ failure to perform any Contract in
accordance with its terms prior to the Closing;

 

(ii) the accounts payable (other than the Retained Payables) of the Business as
of the Closing Date and the accrued liabilities of the Business as of the
Closing Date, in each case solely to the extent reflected on the Balance Sheet
or incurred in the ordinary course of business consistent with past practice
since the Balance Sheet Date;

 

(iii) the liabilities and obligations expressly assumed by the Buyers pursuant
to Section 5.13 hereof;

 

(iv) the excess, if any, of (i) any and all federal and state income Taxes of
the Sellers that are incurred in connection with the receipt of $14,000,000 cash
(the “Net Cash Amount“) by the Sellers and the Stockholder in connection with
the receipt of the Net Cash Amount by the Sellers and the distribution of the
Net Cash Amount to the Stockholder over (ii) the federal and state income Taxes
that would have been incurred by the Stockholder if the Stockholder had received
such Net Cash Amount directly from the Buyers in exchange for the stock of UPC
(the “Assumed Tax Liabilities“); provided that for purposes of determining the
Taxes incurred in connection with the Net Cash Amount, the value of the Earn Out
shall be disregarded; and

 

(v) Any ad valorem taxes, property taxes or similar taxes related to the
Acquired Assets which taxes are not yet due and payable as of the Closing even
if the same may relate to periods prior to the Closing.

 

(b) The Buyers shall not assume any liabilities, commitments or obligations
(known or unknown, contingent or absolute and whether or not determinable as of
the Closing) of the Sellers, the UPC Stockholders or any of their Affiliates,
other than the Acquired Subsidiaries, except for the Assumed Liabilities as
specifically and expressly provided for above, whether such liabilities or
obligations relate to payment, performance or otherwise, and all

 

4



--------------------------------------------------------------------------------

liabilities, commitments or obligations (known or unknown, contingent or
absolute and whether or not determinable as of the Closing) not expressly
transferred to the Buyers hereunder as Assumed Liabilities are being retained by
the Sellers, the UPC Stockholders or their Affiliates (the “Retained
Liabilities“), who shall remain liable therefor unconditionally and without
right of set-off. Each of the Sellers and the UPC Stockholders, on behalf of
itself and its or their Affiliates, hereby irrevocably and unconditionally
waives and releases the Buyers from all Retained Liabilities, including any
Retained Liabilities created by statute or common law.

 

Without limitation to the foregoing, all of the following shall be considered
Retained Liabilities and not Assumed Liabilities (except as specified below) for
the purposes of this Agreement:

 

(i) except as set forth in Section 1.2(a)(v), any Taxes (i) attributable to the
Sellers’ ownership of the Acquired Assets or operation of the Business for all
taxable periods (or portions thereof) ending on or before the Closing Date
(subject to the proration of certain Taxes as set forth in Section 5.11) or (ii)
for which the Sellers may be otherwise liable for any taxable period prior to
the Closing, including by reason of (A) being a successor to another person, (B)
being a party to a tax sharing, tax indemnity or similar agreement, or (C) being
a member of a consolidated, combined or unitary group of corporations for tax
purposes;

 

(ii) any liabilities or obligations for any bank or other funded debt of the
Sellers, the UPC Stockholders or any of their Affiliates, other than the
Acquired Subsidiaries, including, without limitation, the loans, notes and
indebtedness, obligations and liabilities of the Sellers, the UPC Stockholders
or any of their Affiliates, other than the Acquired Subsidiaries, to Bank of
Oklahoma, N.A., Local Oklahoma Bank, N.A., Massachusetts Mutual Life Insurance
Company, C.M. Life Insurance Company, J. Romeo & Co., Principal Life Insurance
Company and any transferees, but excluding obligations of the Companies arising
under the POS Contracts;

 

(iii) any liability or obligation with respect to compensation or employee
benefits of any nature owed to any employees, former employees, agents or
independent contractors of the Sellers, the UPC Stockholders or any of their
Affiliates, whether or not employed by the Buyers after the Closing, that (A)
arises out of or relates to the employment or service provider relationship
(including the termination of such employment or service provider relationship)
between the Sellers, the UPC Stockholders or such Affiliates and any such
individuals, (B) arises out of or relates to any Benefit Plan (including any
grant of stock options or Company sponsored option plan) or (C) arises out of or
relates to events or conditions occurring on or before the Closing Date, that
are not explicitly assumed by Buyers under Section 5.13 hereof;

 

(iv) any liability or obligation with respect to any grant of stock options by
any Company or option plan sponsored by any Company;

 

(v) any liability or obligation of the Sellers, the UPC Stockholders or their
Affiliates, arising or incurred in connection with the negotiation, preparation
and execution of this Agreement and the transactions contemplated hereby, and
fees and expenses of counsel, accountants, brokers, finders and other experts;

 

5



--------------------------------------------------------------------------------

(vi) any liability or obligation of the Sellers, the UPC Stockholders or any of
their Affiliates existing as a result of any act, failure to act or other state
of facts or occurrence which constitutes a breach or violation of the Sellers’
representations, warranties and covenants contained in this Agreement or the
other Ancillary Agreements;

 

(vii) any Environmental Liability except as set forth on Schedule 1.2(b)(vii)
(as defined in Section 11.8);

 

(viii) any liability of the Sellers or the Business to the UPC Stockholders or
any of their Affiliates incurred prior to the Closing, including any
intercompany payables or receivable credits;

 

(ix) any liability under applicable bulk transfer laws, or similar statutes,
laws or regulations; provided, that the Buyers shall be responsible for the
payment of any Transfer Taxes relating to the purchase of the Acquired Assets;

 

(x) any liability or obligation with respect to the payment of certain accounts
payable of the Business as of the Closing Date to be identified by the Buyers
not less than three business days prior to Closing in an amount equal to
$10,000,000 (the “Retained Payables“); or

 

(xi) any other liability of the Sellers, the UPC Stockholders or their
Affiliates, other than the Acquired Subsidiaries, whatsoever, including any
liability arising out of or relating to the Excluded Assets, the ownership or
operation of the Acquired Assets and the Business on or prior to the Closing
Date (including any predecessor operations), including any claims, obligations
or litigation arising out of or relating to events or conditions occurring on or
before the Closing Date (including the threatened or pending litigation set
forth on Schedule 3.12 hereto), regardless of when made or asserted, except for
the Assumed Liabilities as specifically and expressly set forth herein.

 

1.3. Consent of Third Parties. On the Closing Date, the Sellers will assign to
the Buyers, and the Buyers will assume, the Contracts which are to be
transferred to the Buyers as and to the extent provided in this Agreement by
means of the Assignment and Assumption Agreement referred to in Section 2.2. To
the extent that the assignment of all or any portion of any Contract shall
require the consent of the other party thereto or any other third party, this
Agreement and the Assignment and Assumption Agreement shall not constitute an
agreement to assign any such Contract included in the Acquired Assets if an
attempted assignment without any such consent would constitute a breach or
violation thereof. In order, however, to provide the Buyers the full realization
and value of every Contract of the character described in the immediately
preceding sentence, the Sellers agree that on and after the Closing, they will,
at the request and under the direction of the Buyers, in the name of the Sellers
or otherwise as the Buyers shall specify, take all reasonable actions (including
the appointment of the Buyers or any of their Affiliates as attorney-in-fact for
the Sellers) and do or cause to be done all such things as shall in the
reasonable opinion of the Buyers or its counsel be necessary or proper (a) to
assure that the rights of the Sellers under such Contracts shall be preserved
for the benefit of or transferred or issued to the Buyers and (b) to facilitate
receipt of the consideration to be received by the Sellers in and under every
such Contract, which consideration shall be held for the benefit

 

6



--------------------------------------------------------------------------------

of, and shall be delivered to, the Buyers. Nothing in this Section 1.3 shall in
any way diminish the Sellers’ obligations under Section 5.5 with regard to
consents and approvals and to take all such other actions prior to or at Closing
as are necessary to enable the Sellers to convey or assign good and marketable
title free and clear of Encumbrances (other than Permitted Encumbrances) to all
the Acquired Assets to the Buyers.

 

1.4. Purchase Price; Payment.

 

(a) Purchase Price. The aggregate purchase price for all of the Acquired Assets
purchased by Remy pursuant to Section 1.1 and the non-compete arrangements
contemplated hereby (the “Purchase Price“) shall consist of (i) cash in an
aggregate amount equal to the Net Cash Amount plus $10,000,000 (the “Aggregate
Cash Amount“); plus (ii) the aggregate amount required to pay the Repaid
Indebtedness (as defined in Section 1.4(b)) of the Companies on the Closing
Date, which amount shall not exceed $30,000,000 (the Aggregate Cash Amount and
the cash payment required pursuant to this Section 1.4(a)(ii) is referred to
herein as “Closing Cash Consideration“; plus (iii) the potential right to
receive additional cash consideration in accordance with the terms and
conditions of Exhibit 1.4A attached hereto (the “Earn Out“); plus (iv) the
assumption by the Buyers of the Assumed Liabilities.

 

(b) Repaid Indebtedness. It is contemplated by the Parties that, upon the
Closing, all indebtedness of the Companies outstanding immediately prior to the
Closing and expressly set forth on Schedule 1.4(b) will be fully repaid (the
“Repaid Indebtedness“). To facilitate such repayment, no less than three (3)
days prior to the Closing Date, the Sellers shall obtain payoff letters for all
Repaid Indebtedness of the Companies, which payoff letters shall indicate the
amount necessary to repay such creditors in full and that such creditors have
agreed to release all Encumbrances in respect of such Repaid Indebtedness
relating to the assets and properties of the Companies upon receipt of the
amounts indicated in such payoff letters. Subject to the satisfaction of all of
the conditions, covenants and obligations of the Sellers and the Companies to be
satisfied prior to the Closing, in connection with the Closing, the Sellers and
the Companies hereby instruct the Buyers to make the payments referenced in such
payoff letters on the Closing Date to discharge the Indebtedness covered
thereby.

 

(c) Payments. At the Closing, Remy shall pay to the Sellers (i) the Net Cash
Amount, by wire transfer of immediately available funds to the account that has
been designated by the Sellers to Remy at least three days prior to the Closing
and (ii) $10,000,000 of the Aggregate Cash Amount, by wire transfer of
immediately available funds to an account in the Sellers name, which amount
shall be used solely to pay the Retained Payables.

 

1.5. Allocation.

 

(a) The consideration paid by the Buyers to the Sellers shall be allocated among
the Acquired Assets and the non-compete arrangements in accordance with the
principles set forth on Schedule 1.5 (the “Allocation Principles“). Within
forty-five (45) days following the Closing, the Buyers shall deliver to the
Sellers a proposed final allocation schedule (the “Allocation Schedule“)
prepared in accordance with the Allocation Principles. Within 21 days following
receipt of the Allocation Schedule, the Sellers shall notify the Buyers of any
disputed amounts or items with respect to the Allocation Schedule, and the
Buyers and the Sellers shall

 

7



--------------------------------------------------------------------------------

attempt in good faith to promptly resolve such disputes. If the Buyers and the
Sellers are unable to resolve such disputes within 21 days following the
Sellers’ delivery of notice of any disputed items, such disputed items shall be
submitted to Deloitte & Touche (such independent accounting firm being herein
referred to as the “Third Accounting Firm“), which shall, within 30 days after
such submission, determine and report to the parties upon such remaining
disputed amounts, and such report shall be final, binding and conclusive on the
parties hereto with respect to the amounts disputed; provided that any such
final determination shall be in accordance with the Allocation Principles. The
fees and disbursements of the Third Accounting Firm shall be allocated between
the Buyers and the Sellers so that the Sellers’ share of such fees and
disbursements shall be in the same proportion that the aggregate amount of such
remaining disputed amounts so submitted by the Sellers to the Third Accounting
Firm that is unsuccessfully disputed by the Sellers (as finally determined by
the Third Accounting Firm) bears to the total amount of such remaining disputed
amounts so submitted by the Sellers to the Third Accounting Firm, with all
remaining fees to be paid by Buyers.

 

(b) The Buyers and the Sellers shall each report the federal, state and local
income and other Tax consequences of the transactions contemplated by this
Agreement (which for purposes of this Agreement includes the Transaction
Documents) in a manner consistent with the final allocation as determined
pursuant to Section 1.5(a), including the preparation and filing of Form 8594
under the Code (or any successor form or successor provision of any future Tax
law, or any comparable provision of state, or local tax law) with their
respective Tax returns for the taxable year that includes the Closing Date and
shall not take any position contrary thereto in connection with any amended
return.

 

(c) The Buyers shall pay the fees and expenses of the Buyers’ accountants (the
“Buyers’ Accountants“) incurred in connection with this Section 1.5. The Sellers
agree to cooperate, and agree to cause PricewaterhouseCoopers (“Sellers’
Accountants“) to cooperate, with the Buyers and the Buyers’ Accountants in
connection with the preparation of the Allocation Schedule and related
information, and shall provide to the Buyers and the Buyers’ Accountants books,
records and information as may be reasonably requested from time to time. The
Sellers shall pay the fees and expenses of the Sellers’ Accountants incurred in
connection with this Section 1.5.

 

ARTICLE II.

CLOSING

 

2.1. Closing Date. The closing of the transactions contemplated hereby (the
“Closing“) shall take place at the offices of Dechert LLP in Philadelphia,
Pennsylvania at 9:30 a.m. EST on the later of March 17, 2005 and the second
business day following the satisfaction of all of the conditions set forth in
Articles VI and VII, or at such other place, time or date as Buyers and the
Sellers may agree in writing (such time and date being referred to herein as the
“Closing Date“). For financial accounting and tax purposes, to the extent
permitted by Law, the Closing shall be deemed to have become effective as of
12:01 a.m. on the Closing Date.

 

8



--------------------------------------------------------------------------------

2.2. Closing Deliveries.

 

(a) Deliveries by the Sellers and the Stockholder. At the Closing, the Sellers
and the UPC Stockholders, as the case may be, shall deliver or cause to be
delivered the following to Buyers:

 

(i) assignments of all transferable or assignable Contracts, Intellectual
Property, Permits (including Environmental Permits), and warranties relating to
the Acquired Assets, each duly executed and, where necessary or desirable, in
recordable form substantially in the form of Exhibit 2.2A hereto (the
“Assignment and Assumption Agreement“);

 

(ii) a bill of sale and instrument of assignment to the Acquired Assets, duly
executed by the Sellers, substantially in the form of Exhibit 2.2B hereto (the
“Bill of Sale“);

 

(iii) the shares of the capital stock of the Acquired Subsidiaries, duly
endorsed for transfer or accompanied by duly executed stock transfer powers,
free and clear of all Encumbrances (as hereinafter defined).

 

(iv) the Sellers’ Closing Certificates (as such term is defined in Section 6.3);

 

(v) the UPC Stockholders’ Closing Certificates (as such term is defined in
Section 6.3);

 

(vi) title certificates to any motor vehicles or other certificated assets
included in the Acquired Assets, duly executed by the Sellers (together with any
other transfer forms necessary to transfer title to such vehicles);

 

(vii) special warranty deeds for the Owned Real Estate of the Sellers, duly
executed and acknowledged by the Sellers and in recordable form, each
substantially in the form of Exhibit 2.2C hereto;

 

(viii) assignments or subleases for all Leased Real Estate (excluding Leased
Real Estate of the Acquired Subsidiaries) duly executed and acknowledged by the
Sellers and in recordable form, each substantially in the form of Exhibit 2.2D
hereto;

 

(ix) a duly endorsed power of attorney from the Sellers as contemplated by
Section 5.19 hereof;

 

(x) the certificates, opinions and other documents required to be delivered by
the Sellers pursuant to Article VI hereof and certified resolutions evidencing
the authority of the Sellers as set forth in Section 2.2 hereof;

 

(xi) legal opinions of the Sellers’ Oklahoma, Nevada and Mexico counsel
addressed to the Buyers in a form reasonably satisfactory to the Buyers;

 

(xii) a certificate of each Seller, reasonably satisfactory to the Buyers,
prepared in accordance with Treasury regulations sections 1.1445-2(c) (3)
promulgated under the Code and dated as of the Closing Date; and

 

9



--------------------------------------------------------------------------------

(xiii) a receipt for the payment of the Closing Cash Consideration duly executed
by Seller;

 

(xiv) the title commitments referenced in Section 5.19;

 

(xv) the surveys referenced in Section 5.16;

 

(xvi) the Consent Estoppel and Non-Disturbance Certificates;

 

(xvii) such other agreements, certificates and documents as may be reasonably
requested by the Buyers;

 

(xviii) the release of liens under the Companies’ existing credit agreements and
secured notes;

 

(xix) duly executed counterparts of the Employment Agreements for Jack and
Thomas Vollbrecht substantially in the form set forth in Exhibit 2.2E (the
“Employment Agreements“); and

 

(xx) all such other instruments of conveyance as shall, in the reasonable
opinion of the Buyers and its counsel, be necessary to vest in the Buyers good,
valid and, with respect to the Owned Real Estate, marketable, title to the
Acquired Assets in accordance with Section 1.1 hereof, including time-stamped
instruments and releases, in form and substance satisfactory to the Buyers,
evidencing release and removal of all Encumbrances on the Acquired Assets other
than Permitted Encumbrances, and standard owner’s affidavits required by the
Buyers’ title insurance company.

 

(b) Deliveries by the Buyers to the Sellers. At the Closing, Parent and Remy
shall deliver or cause to be delivered the following to the Sellers:

 

(i) the Closing Cash Consideration;

 

(ii) the Buyers’ Closing Certificate (as such term is defined in Section 7.3);

 

(iii) the Ancillary Agreements (as hereinafter defined) to which Buyers are a
party, executed by the Buyers;

 

(iv) the duly executed Assignment and Assumption Agreement;

 

(v) duly executed counterparts of the Employment Agreements;

 

(vi) a legal opinion of the Buyers’ counsel addressed to the Sellers in the form
of Exhibit 7.7 hereto; and

 

(vii) the certificates, opinions and other documents required to be delivered by
the Buyers pursuant to Article VII hereof.

 

10



--------------------------------------------------------------------------------

2.3. Sellers Representative.

 

(a) Jack Vollbrecht is hereby constituted and appointed by the Sellers and the
UPC Stockholders as agent (the “Sellers Representative“) for and on behalf of
the Sellers and the UPC Stockholders, with full and unqualified power to
delegate to one or more Persons the authority granted to him hereunder, to act
as each of their agent and attorney-in-fact, with full power of substitution, to
take all actions called for by this Agreement and the Ancillary Agreements, on
their individual and collective behalf, as such Sellers Representative shall
deem necessary and appropriate in connection with the transactions contemplated
under this Agreement, including, without limitation, the power:

 

(i) to execute and deliver all ancillary agreements, certificates, statements,
notices, approvals, extensions, waivers, undertakings, amendments and other
documents required or permitted to be given in connection with the consummation
of the transactions contemplated by this Agreement;

 

(ii) to give and receive all notices and communications to be given or received
under this Agreement or the Ancillary Agreements and to receive service of
process in connection with any claims under this Agreement or the Ancillary
Agreements;

 

(iii) to agree to, negotiate, enter into settlements and compromises of, and
demand arbitration and comply with orders of courts and awards of arbitrators
with respect to such claims, and to take all actions necessary or appropriate in
the judgment of the Sellers Representative for the accomplishment of the
foregoing; and

 

(iv) to take all actions which under this Agreement and the Ancillary Agreements
may be taken by the Sellers Representative and to do or refrain from doing any
further act or deed on behalf of the Sellers or UPC Stockholders that the
Sellers Representative deems necessary or appropriate in his sole discretion
relating to the subject matter of this Agreement as fully and completely as such
Sellers or UPC Stockholders could do if personally present.

 

All decisions and acts by the Sellers Representative shall be binding upon all
of the Sellers and UPC Stockholders and no Seller or UPC Stockholder shall have
the right to object, dissent, protest or otherwise contest the same. Without
limiting the generality of the foregoing, any notice delivered by the Buyers to
the Sellers Representative shall be treated as having been delivered to each
Seller and UPC Stockholder entitled thereto, regardless of the actions taken by
the Sellers Representative following receipt of such notice.

 

(b) The Buyers shall be entitled to deal exclusively with the Sellers
Representative on all matters relating to this Agreement and the Ancillary
Agreements, and shall be entitled to rely conclusively (without further evidence
of any kind whatsoever) on any document executed or purported to be executed on
behalf of any Seller or UPC Stockholder by the Sellers Representative, and on
any other action taken or purported to be taken on behalf of the Sellers or UPC
Stockholders by the Sellers Representative, as fully binding upon such Sellers
or UPC Stockholders.

 

(c) In the event of the death or permanent disability of the Sellers
Representative, or his resignation, Thomas Vollbrecht, if alive and at his
election, will be the

 

11



--------------------------------------------------------------------------------

successor to the Sellers Representative. If Thomas Vollbrecht is not the
successor, a successor to the Sellers Representative shall be appointed by a
majority vote of the UPC Stockholders, with each such UPC Stockholder to be
given an equal vote.

 

ARTICLE III.

REPRESENTATIONS AND WARRANTIES OF THE COMPANIES AND THE UPC STOCKHOLDERS

 

The Companies and the UPC Stockholders jointly and severally represent and
warrant to the Buyers as follows:

 

3.1. Capitalization. (a) The authorized and outstanding capital stock of each
Company as of the date hereof is set forth on Schedule 3.1 of the Disclosure
Schedules delivered by the Sellers and the UPC Stockholders to the Buyers in
connection herewith (the “Disclosure Schedules“). As of the date hereof, all of
the capital stock of each Company is owned of record and beneficially by the
Stockholder, UPC or such other Seller, as the case may be, free and clear of all
liens, security interests, pledges, equities, proxies, claims, charges, adverse
claims, mortgages, rights of first refusal, preemptive rights, restrictions,
encumbrances, easements, covenants, licenses, options or title defects of any
kind whatsoever (“Encumbrances“). As of the date hereof, the capital stock set
forth on Schedule 3.1 of the Disclosure Schedules (the “Seller Stock“)
represents all of the issued and outstanding equity securities of the Companies,
and all of the outstanding stock of the Acquired Subsidiaries is duly
authorized, validly issued, fully paid, and non-assessable, was not issued in
violation of the terms of any agreement or other understanding binding upon the
Companies, or any UPC Stockholder, as the case may be, and was issued in
compliance with all applicable federal and state securities or “blue-sky” laws
and regulations. Except as disclosed on Schedule 3.1 of the Disclosure
Schedules, there are outstanding no securities convertible into, exchangeable
for or carrying the right to acquire equity securities of any of the Companies,
or subscriptions, warrants, options, rights (including, without limitation,
preemptive rights or stock appreciation rights), or other arrangements or
commitments obligating any of the Companies to issue or dispose of any of their
respective equity securities or any ownership interest therein. The consummation
of the transactions contemplated hereby will not cause any Encumbrances to be
created or suffered on the capital stock of the Acquired Subsidiaries, other
than Encumbrances created or suffered by the Buyers.

 

3.2. Organization. Each Company is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction of its
organization or incorporation, as the case may be, and has all requisite
corporate power and authority to carry on its business as it now is being
conducted. Each Company is duly qualified to do business and is in good standing
as a foreign corporation in all jurisdictions listed on Schedule 3.2 of the
Disclosure Schedules, which are the only jurisdictions where the failure to
qualify to do business could have a material adverse effect. True and complete
copies of the Articles of Incorporation, Bylaws or other organizational
documents and corporate proceedings of each Company previously have been made
available to the Buyers.

 

3.3. Subsidiaries. Except as set forth on Schedule 3.3 of the Disclosure
Schedules, other than the Companies, none of the Sellers directly or indirectly
owns any stock of, equity

 

12



--------------------------------------------------------------------------------

interest in, or other investment in any other corporation, limited liability
company, joint venture, partnership, trust or other person engaged in whole or
in part in the Business. The Acquired Subsidiaries, do not directly or
indirectly own any stock of, equity interest in, or other investment in any
other corporation, limited liability company, joint venture, partnership, trust
or other person.

 

3.4. Financial Statements; Undisclosed Liabilities.

 

(a) The books of account and related records of the Companies related to the
Business fairly reflect in all material respects the assets, liabilities and
transactions relating to the Business in accordance with GAAP. The (a) balance
sheet for the Companies on a combined basis for the years ended on the Saturday
closest to January 31, 2004, 2003 and 2002 and the related statements of income
and retained earnings and cash flows for the years then ended, each of which has
been audited by PricewaterhouseCoopers LLP, and (b) the unaudited balance sheet
of the Business on a combined basis for the eleven-month period ended December
25, 2004, and the related statements of income and retained earnings and cash
flows for the eight-month period ended December 25, 2004 (the “Unaudited
Financial Statements“), have been previously delivered to Buyers and (i) are
true and correct in all material respects, (ii) were prepared in accordance with
GAAP (except as specifically otherwise noted therein or, in the case of the
Unaudited Financial Statements, except for the absence of footnotes), and (iii)
present fairly the financial position, results of operations and cash flows of
the Business on a combined basis as of such dates and for the periods then ended
in accordance with GAAP(except as specifically otherwise noted therein). The
audited balance sheet of the Sellers on a combined basis as at January 31, 2004
is attached hereto as Schedule 3.4 of the Disclosure Schedules(the “Balance
Sheet“).

 

(b) The Companies have no material liability or obligation of any nature,
whether due or to become due, absolute, contingent or otherwise, except (a) to
the extent fully reflected as a liability on the Balance Sheet, (b) liabilities
incurred in the ordinary course of business after January 31, 2004 and not
material in amount and (c) liabilities disclosed on Schedule 3.4 of the
Disclosure Schedules.

 

3.5. Absence of Certain Changes or Events. Except as set forth on Schedule 3.5
of the Disclosure Schedules, since January 31, 2004 (the “Balance Sheet Date“),
the Companies have conducted the Business only in the ordinary course consistent
with past practice and there has been no Material Adverse Effect. Without
limiting the foregoing, except as reflected in the Balance Sheet or as set forth
on Schedule 3.5 of the Disclosure Schedules, since the Balance Sheet Date, the
Companies have not:

 

(a) purchased or redeemed any shares of its stock (including, without
limitation, the Acquired Subsidiaries Stock), or granted or issued any option,
warrant or other right to purchase or acquire any such shares;

 

(b) incurred any liabilities or obligations (whether absolute, accrued,
contingent or otherwise), except liabilities and obligations incurred in the
ordinary course of business which would not have a Material Adverse Effect;

 

13



--------------------------------------------------------------------------------

(c) encumbered any of its properties or assets, tangible or intangible, except
for Encumbrances incurred in the ordinary course of business, consistent with
past practice, such Encumbrances not having a Material Adverse Effect, neither
individually nor in aggregate;

 

(d) granted any increase in the salaries or other compensation payable or to
become payable to, or any advance (excluding advances for ordinary business
expenses consistent with past practice) or loan to, any officer or employee of
each Company (other than normal merit increases for employees averaging not more
than two percent (2%) per annum per employee made in the ordinary course of
business and consistent with past practice, or as required by collective
bargaining agreements), or any increase in, or any addition to, other benefits
(including any bonus, profit-sharing, pension or other plan) to which any of the
officers and employees may be entitled, or any payments to any pension,
retirement, profit-sharing, bonus or similar plan except payments in the
ordinary course of business and consistent with past practice made pursuant to
the Benefit Plans (as hereinafter defined), or any other payment of any kind to
or on behalf of any officer or employee other than payment of base compensation
and reimbursement for reasonable expenses in the ordinary course of business;

 

(e) suffered any change or, to the to Sellers’ or the UPC Stockholders’
knowledge, received any threat of any change in any of its relations with, or
any loss or, to Sellers’ or the UPC Stockholders’ knowledge, threat of loss of,
any of the suppliers, clients, distributors, customers or employees that are
material to the Business, including any loss or change which may result from the
transactions contemplated by this Agreement;

 

(f) suffered any strike or other material labor trouble, or has entered into any
material agreement or material negotiation with any labor union or other
collective bargaining representative or any employees;

 

(g) disposed of or has failed to keep in effect any rights in, to or for the use
of any property, leasehold, easement, asset, franchise, license, permit or
certificate material to the Business;

 

(h) changed any method of keeping of its books of account or accounting
practices;

 

(i) disposed of or failed to keep in effect any rights in, to or for the use of
any of the Intellectual Property (as hereinafter defined) material to the
Business;

 

(j) sold, transferred or otherwise disposed of any assets, properties or rights
of any of the Business, except inventory sold in the ordinary course of business
consistent with past practice;

 

(k) entered into any transaction, agreement or event outside the ordinary course
of the conduct of the Business;

 

(l) made nor authorized any single capital expenditure in excess of $50,000, or
capital expenditures in excess of $100,000 in the aggregate;

 

14



--------------------------------------------------------------------------------

(m) changed or modified in any manner its existing credit, collection and
payment policies, procedures and practices with respect to accounts receivable
and accounts payable, respectively, including without limitation, acceleration
of collections of receivables, failure to make or delay in making collections of
receivables (whether or not past due), acceleration of payment of payables or
failure to pay or delay in payment of payables;

 

(n) incurred any damage, destruction, loss, condemnation, or encroachment,
whether covered by insurance or not, that would have a Material Adverse Effect;

 

(o) made any declaration, payment or setting aside for payment of any dividend
or other distribution (whether in cash, stock or property) with respect to any
securities of the Companies; or

 

(p) waived or released any material right or claim of the Companies.

 

3.6. Condition of Assets. Except as set forth on Schedule 3.6 of the Disclosure
Schedules, the buildings, machinery, equipment, tools, furniture, improvements
and other tangible assets of the Business included in the Acquired Assets are in
good operating condition and adequate for the purposes for which they are used
in the Business, subject to normal maintenance requirements and normal wear and
tear reasonably expected in the ordinary course of business, and shall be
maintained by the Companies in such good operating condition and repair as of
the Closing Date so as to have the capacity to permit the operation of the
Business. Except as set forth on Schedule 3.6 of the Disclosure Schedules, all
significant properties, leaseholds, easements, and assets used or useful in the
operation of the Business, including those reflected on the Balance Sheet, are
adequate for the purposes for which they are presently used in the conduct of
such business.

 

3.7. Real Estate.

 

(a) Owned Real Estate.

 

(i) Schedule 1.1(b)(i) sets forth a list of all of the real estate owned by the
Companies or one or more of their Affiliates (collectively, the “Business
Entities“) or otherwise owned (beneficially or of record) and used or operated
now or previously in the Business (such real estate, together with all
beneficial, appurtenant easements and other appurtenances thereto and with all
buildings, structures and other improvements thereon and all fixtures attached
thereto or forming a part thereof, is collectively referred to herein as the
“Owned Real Estate“), and includes the street address of each parcel of the
Owned Real Estate. Except as set forth on Schedule 1.1(b)(i), the Sellers have
good, valid, marketable and indefeasible fee simple title to, and are in actual,
exclusive possession of, the Owned Real Estate. The Companies have made
available to Buyer true, correct and complete copies of all (i) title reports,
title insurance policies and commitments therefore, (ii) surveys, (iii)
licenses, certificates of occupancy, plans, specifications and permits,
pertaining to the Owned Real Estate that are in the possession or control of any
of the Business Entities.

 

(ii) No portion of any of the Owned Real Estate is subject to a special ad
valorem Tax valuation or rate that will be lost as a result of the transfer to
the Buyers pursuant to the provisions hereof.

 

15



--------------------------------------------------------------------------------

(iii) The Owned Real Estate and the use thereof by the Business Entities in
connection with the Business as currently used and consistent with past practice
complies with all covenants, easements and restrictions of record affecting the
Owned Real Estate.

 

(iv) The Companies have not received any notice for assessments for public
improvements against the Real Estate which remains unpaid, and, to Sellers’ or
the UPC Stockholders’ knowledge, no such assessment has been proposed. There is
no pending condemnation, expropriation, eminent domain or similar proceeding
affecting all or any portion of any of the Real Estate and, to Sellers’ or the
UPC Stockholders’ knowledge, no such proceeding is contemplated. None of the
Real Estate is located within or abuts a 100-year floodplain or body of water,
tideland, wetland, marshland or other area subject to state, federal or local
regulation, control or protection. The water, gas, electricity and other
utilities serving the Real Estate are adequate to service the normal operations
of the Real Estate and are not subject to any pending or, to Sellers’ or the UPC
Stockholders’ knowledge, threatened suspension, reduction or moratorium.

 

(v) The Companies have obtained all authorizations, Permits and rights of way,
including proof of dedication, which are necessary to ensure vehicular and
pedestrian ingress and egress to and from the Owned Real Estate. There are no
restrictions on entrance to or exit from the Real Estate to adjacent public
streets and, to Sellers’ or the UPC Stockholders’ knowledge, no conditions which
will result in the termination of the present access from the Real Estate to
existing highways and roads adjoining or shared on the Real Estate.

 

(vi) The Companies have not received written notice from any Authority that the
assessed value of the Owned Real Estate has been determined to be greater than
that upon which county, township or school tax was paid for the 2004 Tax year
applicable to each such tax, or from any insurance carrier any Seller or their
Affiliates of fire hazards with respect to the Owned Real Estate.

 

(b) Leased Real Estate.

 

(i) Schedule 1.1(b)(i) sets forth a list of all of the real property leases that
are included in the Acquired Assets and Schedule 3.7(b) of the Disclosure
Schedules sets forth a list of all of the real property leases of the Acquired
Subsidiaries (collectively, as heretofore modified, amended or extended, the
“Leases“), including the street addresses of all of the real estate demised
under each of the Leases (collectively, the “Leased Real Estate“). Except as set
forth on Schedule 3.7(b) of the Disclosure Schedules, one or more of the
Business Entities is the lessee under all Leases, and no party other than one or
more of the Business Entities has any right to possession, occupancy or use of
any of the Leased Real Estate. True and correct copies of (i) leasehold title
insurance policies and commitments therefor, title reports, surveys, licenses,
certificates of occupancy, plans, specifications, permits and other documents,
pertaining to the Leased Real Estate that are in the possession or control of
any of the Business Entities, and (ii) each of the Leases, including all
amendments, modifications and extensions, and together with all subordination,
non-disturbance and/or attornment agreements related thereto have been made
available by the Business Entities to the Buyers. Each of the Leases is valid
and in full force and effect and is binding and enforceable in accordance with
its terms. Except as set forth

 

16



--------------------------------------------------------------------------------

on Schedule 3.7(b) of the Disclosure Schedules, no Company has received any
written notice of default under any provision of any of the Leases. Except as
set forth on Schedule 3.7(b) of the Disclosure Schedules, to Sellers’ and the
UPC Stockholders’ knowledge, none of the Business Entities and none of the
lessors under any of the Leases is in default under any of the Leases and no
event has occurred that with notice, the passage of time of both would
constitute such a default.

 

(ii) Except as set forth in Schedule 3.7(b) of the Disclosure Schedules, the
Business Entities are in actual, exclusive possession of the Leased Real Estate.
The Business Entities have good, valid and indefeasible title to all the
leasehold estates conveyed under the Leases free and clear of all Encumbrances,
except Permitted Encumbrances.

 

(iii) Except as set forth in Schedule 3.7(b) of the Disclosure Schedules, the
basic rent, all additional rent and all other charges and amounts payable under
the Leases by the lessee thereunder have been paid to date. All work required to
be performed under the Leases by the lessors thereunder or by any of the
Business Entities has been performed in all material respects, and, to the
extent that any of the Business Entities is responsible for payment of such
work, has been fully paid for, whether directly to the contractor performing
such work or to such lessor as reimbursement therefor, except for items which
any of the Companies is disputing in good faith (which items are set forth in
Schedule 3.7(b) of the Disclosure Schedules).

 

(iv) Except as set forth on Schedule 3.7(b) of the Disclosure Schedules, there
are no brokerage commissions or finder’s fees due from any of the Business
Entities which are unpaid with regard to any of the Leases or the Leased Real
Estate, or which will become due at any time in the future with regard to the
Leases or the Leased Real Estate.

 

(v) Except as set forth on Schedule 3.7(b) of the Disclosure Schedules, there
have been no casualties which could result in the termination of any of the
Leases.

 

(vi) Except as set forth on Schedule 3.7(b) of the Disclosure Schedules: (i) no
consent of any of the lessors under any of the Leases is required by reason of
any of the transactions contemplated by this Agreement, and (ii) none of the
rights of any of the Business Entities under any of the Leases will be impaired
by the consummation of the transactions contemplated by this Agreement and all
of such rights will be enforceable by the Buyers after the date of the Closing
without the consent or agreement of any other party.

 

(c) General.

 

(i) Each parcel of the Real Estate has physical and, to Sellers’ or the UPC
Stockholders’ knowledge, legal vehicular and pedestrian access to and from
public roadways. To the Sellers’ or the UPC Stockholders’ knowledge, no fact or
condition exists which would result in the termination of the current access
from the Real Estate to any presently existing highways and roads adjoining or
situated on the Real Estate.

 

(ii) Except as set forth on Schedule 3.7(c) of the Disclosure Schedules, no
Business Entity has received any written or, to the Sellers’ or the UPC
Stockholders’ knowledge, oral notice or order from any Authority, insurance
company which has issued a

 

17



--------------------------------------------------------------------------------

policy with respect to any of the Real Estate or any board of fire underwriters
or other body performing similar functions or any other Person which (a) relates
to or alleges a violation of or nonconformity with any zoning, building, safety,
subdivision, wetlands or other similar law, code, rule, regulation, ordinance,
permit, license, certificate, covenant, restriction or condition with respect to
any of the Real Estate or the use thereof which violation of nonconformity could
reasonably be expected to have a Material Real Estate Impairment, or (b)
requests the performance of any material repairs, alterations or other work that
have not yet been cured or performed, as applicable. None of the Sellers has
received any written notice from any Authority or other Person of any
condemnation action, eminent domain proceeding or other similar proceeding
concerning any of the Real Estate. There is no pending condemnation,
expropriation, eminent domain, or similar proceeding affecting any of the Real
Estate and, to the Sellers’ or the UPC Stockholders’ knowledge, no such action,
proceeding or litigation is threatened.

 

(iii) All of the buildings and improvements situated upon the Real Estate are
operable and in good condition and repair, subject to ordinary wear and tear and
to the items set forth on Schedule 3.7(c) of the Disclosure Schedules.

 

(iv) Other than: (i) the Owned Real Estate, and (ii) the Leased Real Estate, no
other real estate or rights, titles, estates or interest therein is necessary to
the conduct of the Business as currently conducted and consistent with past
practice.

 

3.8. Title. The Sellers will convey to the Buyers at Closing (by special
warranty deed in the case of Owned Real Estate and assignments in the case of
Leased Real Estate), indefeasible, good and valid title to all of the Acquired
Assets constituting personal property and good, valid and marketable fee simple
absolute title and interest to all of the Acquired Assets constituting Owned
Real Estate and a good, valid indefeasible and marketable leasehold interest in
all Leased Real Estate, subject only to the Permitted Encumbrances. None of the
Acquired Assets is subject to any Encumbrance (including any restriction,
encumbrance, tenancy, license, encroachment, covenant, right of way, easement,
or any other matter affecting title), except (a) in the case of real property,
minor imperfections of title, none of which, individually or in the aggregate,
materially detracts from the value of the affected property or impairs the use
of the affected property or the conduct of the Business thereon as it is
currently being used and conducted and as it has been used and conducted
consistent with past practice or materially detracts from the value of such
property or impairs any operations of the Business or the ability of the Buyers
to obtain direct or indirect financing for the Acquired Assets, (b) in the case
of real property, Encumbrances for current real estate Taxes not yet due and
payable, (c) as to the Leased Real Estate only, the terms and conditions of the
Leases with respect thereto, and (d) with respect to leased or licensed personal
property, the terms and conditions of the lease or license applicable thereto,
(collectively, the “Permitted Encumbrances“).

 

3.9. Working Capital Assets.

 

(a) Except as set forth on Schedule 3.9 of the Disclosure Schedules, all of the
accounts and notes receivable of the Business represent amounts receivable for
merchandise actually delivered or services actually provided (or, in the case of
non-trade accounts or notes represent amounts receivable in respect of other
bona-fide business transactions), have arisen in

 

18



--------------------------------------------------------------------------------

the ordinary course of business, are not subject to any defenses, counterclaims
or offsets and have been billed and are generally due within thirty (30) days
after such billing. All such receivables are fully collectible in the normal and
ordinary course of business, except to the extent of a reserve in an amount not
in excess of the reserve for doubtful accounts reflected on the Balance Sheet.
Schedule 3.9 of the Disclosure Schedules sets forth (a) the total amount of
accounts receivable of the Business outstanding as of December 25, 2004 and (b)
the agings of such receivables based on the following schedule: 0-30 days, 31-60
days, 61-90 days, and over 90 days, from the date of invoice.

 

(b) All of the inventories of the Business, including that reflected in the
Balance Sheet, are valued at the lower of cost or market, the cost thereof being
determined on a first-in, first-out basis, except as disclosed in the Balance
Sheet. Except as disclosed on Schedule 3.9 of the Disclosure Schedules, all of
the inventories of the Business reflected in the Balance Sheet and all
inventories acquired since the Balance Sheet Date consist of items that are
marketable and fit for their particular use, are not defective and are of a
quality and quantity usable and saleable in the ordinary course of the Business
within a reasonable period of time and at normal profit margins, and all of the
raw materials and work in process inventory of the Business reflected on the
Balance Sheet and all such inventories acquired since the Balance Sheet Date can
reasonably be expected to be consumed in the ordinary course of business within
a reasonable period of time. Except as disclosed on Schedule 3.9 of the
Disclosure Schedules, none of the inventory of the Business is obsolete or slow
moving. Schedule 3.9 of the Disclosure Schedules is a summary of the Business’
inventory of finished goods, work in process and raw materials as of December
25, 2004.

 

3.10. Patents, Trademarks, Etc.

 

(a) Schedule 3.10 of the Disclosure Schedules sets forth a list of all United
States or foreign: (i) patents and patent applications; (ii) trademarks, service
marks, trade names, domain names, trade dress, logos and other indicators of
source and all applications for and registrations of any of the foregoing; and
(iii) registered copyrights and all applications for the registration of
copyrightable works (including without limitation, computer software,
proprietary databases, catalogues and other works of authorship); all of the
foregoing of which are owned or used by the Companies in, and which are material
to, the conduct of the Business (specifying as to each such item, as applicable
(A) the owner of the item, (B) the jurisdiction in which the item is issued or
registered or in which any application for issuance or registration has been
filed, where applicable, including the respective issuance, registration or
application number, (C) the date of application and issuance or registration of
the item, and (D) with respect to any registrations and applications for
registration of trademarks or service marks, the class and classes of goods or
services on which each such trademark or service mark is or is intended to be
used) (“Patent Trademark and Copyright Rights“).

 

(b) Except as set forth on Schedule 3.10 of the Disclosure Schedules: (i) the
Companies own or possess adequate licenses or other valid rights to use all
Patent Trademark and Copyright Rights and all material know-how, trade secrets
(including, without limitation, all results of research and development),
product formulas, franchises, inventions, rights-to-use, unregistered
copyrights, publicity rights, and all other industrial and intellectual property
rights (together with Patent Trademark and Copyright Rights, “Intellectual
Property“) used in the

 

19



--------------------------------------------------------------------------------

Business by the Companies, (ii) the conduct of the Business by the Companies as
now being conducted does not knowingly misappropriate, violate or conflict with
any intellectual property of others and there are no pending claims, suits,
judgments, settlements or allegations by others that the operation of the
Business by the Companies infringe, misappropriate, violate or otherwise
conflict with such other party’s intellectual property, (iii) no current or
former employee of the Companies and no other person owns or has claimed any
material proprietary, financial or other interest, direct or indirect, in whole
or in part, and including any rights to royalties or other compensation, in any
of the Intellectual Property, (iv) there is no agreement or other contractual
restriction affecting the use by any Company of any of the Intellectual
Property, (v) the Intellectual Property (other than the patents) is, and the
Companies’ patents are believed to be, valid and in full force, held of record
in the Sellers’ name and is not subject to any cancellation or reexamination
proceeding or any other proceeding challenging the extent or validity of the
Intellectual Property (or any item of the Intellectual Property), (vi) a Company
is the applicant of record in all patent applications and applications for
trademarks, and no opposition, extension of time to oppose, interference,
rejection, or refusal to register has been received in connection with any such
applications, and (vii) neither the Companies nor the UPC Stockholders are aware
of any present infringement or misappropriation of any of the Intellectual
Property by any person, neither the Companies nor the UPC Stockholders have
asserted or threatened any claim or objection against any person for any such
infringement or misappropriation nor is there any basis in fact for any such
objection or claim. No Intellectual Property other than the Intellectual
Property comprising part of the Acquired Assets is required to conduct the
Business in the ordinary course consistent with past practices.

 

(c) The information technology and process automation systems owned, licensed,
leased, operated on behalf of, or otherwise held for use in the business of the
Sellers, including all computer hardware, software, firmware and
telecommunications systems used in the Business by the Companies, perform
reliably and in material conformance with the appropriate specifications or
documentation for such systems. Except for scheduled or routine maintenance and
occasional, expected disruptions, the information technology and process
automation systems of the Companies are fully available for use in the Business
and, as applicable, by the customers and clients of the Companies, 24 hours a
day, 7 days a week. The Companies have taken commercially reasonable steps to
provide for the archival, back-up, recovery and restoration of the critical
business data of the Business.

 

3.11. Material Contracts. Schedule 3.11 of the Disclosure Schedules contains a
complete and accurate list of all outstanding Material Contracts (classified (a)
through (m), as applicable, based on the definition of Material Contracts set
forth in Section 11.13 hereof). Each such Contract is valid, binding and
enforceable against any Seller and the other parties thereto in accordance with
its terms and is in full force and effect. Except as set forth in Schedule 3.11
of the Disclosure Schedules, the Companies, and to the knowledge of the Sellers
and the UPC Stockholders, each of the other parties thereto, have performed in
all material respects all obligations required to be performed by them under,
and are not in material default under, any of such Material Contracts and no
event has occurred which, with notice or lapse of time, or both, would
constitute such a default. The Companies have not received any written claim
from any other party to any Material Contract that any Company has breached any
obligations to be performed by it thereunder, or is otherwise in default or
delinquent in performance thereunder.

 

20



--------------------------------------------------------------------------------

3.12. Litigation. Except as set forth in Schedule 3.12 of the Disclosure
Schedules, there is no action, suit, review, proceeding or investigation in any
court or before any governmental agency or authority (“Litigation“) pending or,
to the Sellers’ or the UPC Stockholders’ knowledge, threatened against any
Company or, with respect to the Stockholder, pertaining to the ownership of the
Seller Stock or the relationship of the Stockholder with the Companies. Except
as set forth in Schedule 3.12 of the Disclosure Schedules, none of the Sellers
is a party to, or bound by, any outstanding orders, rulings, judgments,
settlements, arbitration awards or decrees (or agreement entered into or any
administrative, judicial or arbitration award with any governmental authority)
with respect to or affecting the properties, assets, personnel or business of
the Companies, the enforcement of which or compliance with which (a) could have
a Material Adverse Effect, or (b) could reasonably be expected to affect the (i)
validity of this Agreement or its enforceability against the Sellers, (ii)
consummation by the Companies of the transactions contemplated by this
Agreement, or (iii) compliance by the Companies with the terms of this
Agreement. The Companies have provided the Buyers with a list setting forth a
general description of settlements occurring since January 1, 2002 regarding
actual threatened lawsuits (excluding worker’s compensation claims) binding on
any Company.

 

3.13. Compliance with Laws.

 

(a) Set forth on Schedule 3.13(a)(i) of the Disclosure Schedules is a list of
all franchises, approvals, permits, authorizations, applications, licenses,
orders, registrations, certificates, variances and other similar permits or
rights obtained from any Authority and all pending applications therefor
necessary for the conduct of the Business as currently conducted (the
“Permits“). The Companies possess and are in compliance with all Permits
required to operate the Business and own, lease or otherwise hold the Acquired
Assets under all applicable laws, rules, regulations, ordinances and codes. The
Companies have conducted the Business and are now doing so in material
compliance with all applicable laws, zoning, building and similar laws, rules,
regulations, ordinances, codes, judgments and orders (including the Occupational
Safety and Health Act and the rules and regulations thereunder (“OSHA“) and the
Americans with Disabilities Act and the rules and regulations thereunder. All
Permits of the Companies relating to the operation of the Business are in full
force and effect, and there are no proceedings pending or, to the Sellers’ and
the UPC Stockholders’ knowledge, threatened that seek the revocation,
cancellation, suspension or any adverse modification of any such Permits
presently possessed by the Companies. The Permits set forth on Schedule
3.13(a)(ii) of the Disclosure Schedules are the Permits that are transferable
and will be transferred to the Buyers as part of the Acquired Assets.

 

(b) Other than as disclosed on Schedule 3.13, no notice, citation, summons or
order has been issued, no complaint has been filed, no penalty has been assessed
and no investigation or review is pending or, to the Sellers’ or the UPC
Stockholders’ knowledge, threatened, by any Authority or other Person with
respect to any alleged (i) violation by any Company, any Affiliate of the
Companies or any other Person relating to the Business of any law, ordinance,
rule, regulation, code or order of any Authority; or (ii) failure by any
Company, any Affiliate of the Companies or any other Person to have any Permit
required in connection with the conduct of the Business or otherwise applicable
to the Business. Except as may be otherwise disclosed on Schedule 3.13 of the
Disclosure Schedules, neither the Sellers nor the UPC Stockholders have
knowledge of any claims or violations of any such law, regulation,

 

21



--------------------------------------------------------------------------------

ordinance, order, covenant, condition, restriction or easement. Except as may be
otherwise disclosed on Schedule 3.13 of the Disclosure Schedules, there is no
proceeding pending or, to Sellers’ or the UPC Stockholders’ knowledge,
threatened which is reasonably likely to materially and adversely affect, as to
any material portion of the Acquired Assets, the zoning classification in effect
or the Sellers’ right to own, operate and occupy the Real Estate and use and
possess the other Acquired Assets in the manner in which it currently owns,
operates and occupies the Real Estate and uses and possesses the other Acquired
Assets, and no zoning, building or similar law, regulation, ordinance or order
is, or on the Closing Date will be, violated in any material respect.

 

3.14. Environmental Matters.

 

(a) Except as specifically disclosed on Schedule 3.14 of the Disclosure
Schedules, the Companies have conducted and are now conducting their operations
in compliance in all material respects with all applicable Environmental Laws.

 

(b) Except as specifically disclosed on Schedule 3.14 of the Disclosure
Schedules, the Companies hold and have been and are in compliance with all
permits, certificates, licenses, approvals, registrations and authorizations
required under applicable Environmental Laws with respect to the Acquired Assets
and the Acquired Subsidiaries (“Environmental Permits“), all such Environmental
Permits are in full force and effect, and, if assignable or transferable, will
remain in full force and effect after the approval of that assignment or
transfer is obtained from the applicable governmental authority, so as to allow
the Business and the Acquired Subsidiaries to operate their business after that
approval is obtained as it is currently operating such business without
interruption. The Companies have made or will make before the Closing timely
application or notification for the renewal of all Environmental Permits for
which Environmental Laws require that applications or notices must be filed on
or before the Closing to maintain the Environmental Permits in full force and
effect up to, through and after the Closing. Schedule 3.14 of the Disclosure
Schedules lists all Environmental Permits.

 

(c) Except as specifically disclosed on Schedule 3.14 of the Disclosure
Schedules, the Companies have not in the past nor do the Companies presently
use, possess, generate, treat, manufacture, process, handle, store, recycle,
transport or dispose of (“Manages“ or “Management,” as the context requires)
hazardous or toxic materials, substances, wastes, pollutants or contaminants
(including, without limitation, petroleum, petroleum products, polychlorinated
biphenyls (“PCBs“), radioactive materials, asbestos, or asbestos-containing
materials) (“Hazardous Materials“) in quantities or in a manner which requires
Environmental Permits or in a manner which has caused, causes or threatens to
cause a Release (as hereinafter defined).

 

(d) Except as specifically disclosed on Schedule 3.14 of the Disclosure
Schedules, neither the Companies nor the UPC Stockholders have received any
notice, citation, summons, order or complaint, no penalty has been assessed or
is pending or, to the knowledge of the Sellers and the UPC Stockholders, after
due inquiry, threatened by any third party (including, without limitation, any
governmental agency) with respect to (i) the Management, Release or threatened
Release of Hazardous Materials by or on behalf of the Companies or any of their
predecessors or in relation to its past or present operations or with respect to
exposure to

 

22



--------------------------------------------------------------------------------

Hazardous Materials, (ii) non-compliance with Environmental Laws or (iii)
failure to hold or comply with Environmental Permits. Except as specifically
disclosed on Schedule 3.14 of the Disclosure Schedules, neither the Sellers nor
the UPC Stockholders have received and, to the best of their respective
knowledge after due inquiry, no one else has received, any request for
information, notice of claims, demand or other notification that the Sellers or
the UPC Stockholders (or any of their respective predecessors) are or may be
potentially responsible with respect to any investigation, cleanup, remedial
action or other response action (“Remediation“) of Hazardous Materials with
respect to presence, release or threatened release of any Hazardous Materials at
or from any Acquired Asset or any of the properties, assets or facilities of any
Acquired Subsidiary.

 

(e) Except as specifically disclosed on Schedule 3.14 of the Disclosure
Schedules, none of the Owned Real Estate, the Leased Real Estate nor any
property owned, operated or leased or, to the Sellers’ or the UPC Stockholders’
knowledge, formerly owned, operated or leased by any of the Acquired
Subsidiaries or any of their predecessors or in connection with operation of the
Companies or any of its business, is listed or proposed for listing on any list
maintained by any governmental agency of sites requiring Remediation, and no
Hazardous Materials generated or Managed by or on behalf of any Acquired
Subsidiary or any of their predecessors has come to be located at any site
identified on such list or otherwise requiring Remediation.

 

(f) Except as specifically disclosed on Schedule 3.14 of the Disclosure
Schedules, there are no underground storage tanks, above ground storage tanks,
asbestos containing materials or PCB-containing equipment located at, on or
under the Owned Real Estate, the Leased Real Estate or, to the Sellers’ or the
UPC Stockholders’ knowledge, after due inquiry, at any property formerly owned,
operated or leased by the Companies or the UPC Stockholders or any of their
respective predecessors. Except as specifically disclosed on Schedule 3.14 of
the Disclosure Schedules, any underground storage tanks, above ground storage
tanks or wastewater treatment systems which have been removed or closed by or on
behalf of the Companies or the UPC Stockholders or any of their respective
predecessors or for which any of them is or may be responsible have been removed
or closed in compliance with applicable Environmental Laws and require no
further Remediation under Environmental Laws.

 

(g) No Hazardous Materials have been, to the Companies’ knowledge, or threaten
to be released, spilled, leaked, discharged, disposed of, pumped, poured,
emitted, emptied, injected, leached, dumped or allowed to escape (“Release“) or
are present in an uncontained state at, on, about, under or from the Owned Real
Estate, the Leased Real Estate, any property owned, operated or leased or, to
the Sellers’ or the UPC Stockholders’ knowledge, formerly owned, operated or
leased by any of the Acquired Subsidiaries or any of their predecessors or in
connection with operation of the Companies or any of their business, except when
such Release or presence would not have a Material Adverse Effect.

 

(h) All environmental inspections, investigations, studies, audits, tests,
reviews or other analysis conducted in relation to the Companies, the Owned Real
Estate, the properties subject to the Real Estate Leases or any property
formerly owned, operated or leased by the Companies or the UPC Stockholders or
any of their respective predecessors or the operation of their business
(collectively, “Environmental Audits“) in the possession or control of the
Companies or the UPC Stockholders have been provided or made available to the
Buyers, and all such Environmental Audits are listed on Schedule 3.14 of the
Disclosure Schedules.

 

23



--------------------------------------------------------------------------------

(i) Neither the Companies nor the UPC Stockholders know of any facts or
circumstances related to environmental matters concerning the Owned Real Estate,
the properties subject to the Real Estate Leases or any property formerly owned,
operated or the leased by the Companies or the UPC Stockholders or any of their
respective predecessors or the operation of the Business that could lead to any
future environmental claims, liabilities, expenses or responsibilities against
the Buyers, the Acquired Assets or the Acquired Subsidiaries, and, except as
disclosed on Schedule 3.14 of the Disclosure Schedules, neither the Companies
nor the UPC Stockholders have retained or assumed, by contract, law or
otherwise, any liability or responsibility for any environmental claims or
conditions, including, but not limited to, in connection with a Release or
Remediation of Hazardous Materials, that affect or relate to the Acquired
Assets, the Acquired Subsidiaries or any liability of Buyers following the
Closing Date.

 

3.15. Employee Benefit Matters.

 

(a) Schedule 3.15 of the Disclosure Schedules lists all “employee benefit
plans,” as defined in Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA“) and all retirement, stock, stock option,
welfare benefit, savings, deferred compensation, incentive compensation, paid
time off, severance pay, salary continuation, disability, fringe benefit and
other employee benefit arrangements, plans, policies, or practices maintained,
contributed to, or required to be contributed by the Companies or any ERISA
Affiliate (as hereinafter defined) or with respect to which the Companies or any
ERISA Affiliate may have any liability (the “Benefit Plans“). None of the
Benefit Plans is maintained, contributed to or required to be contributed to by
the Sellers or any ERISA Affiliate outside the United States. For purposes of
this Section 3.15, the term “ERISA Affiliate“ means any person, entity, any
trade or business (whether or not incorporated) that is treated as a single
employer with the Sellers under Section 414 of the Code.

 

(b) As applicable, with respect to each of the Benefit Plans, the Sellers have
delivered to the Buyers true and complete copies of (i) all plan documents
(including all amendments and modifications thereof) and in the case of an
unwritten Benefit Plan, a written description thereof, and in either case all
material related agreements including the trust agreement and amendments
thereto, insurance contracts, and investment management agreements; (ii) the
last three filed Form 5500 series and all schedules thereto; (iii) the current
summary plan descriptions and all material modifications thereto; (iv) the three
most recent actuarial reports, financial statements and trustee reports; and (v)
copies of all private letter rulings, requests and determination letters issued
with respect to the Benefit Plans and filings, summaries of self-corrections or
applications made under the Employee Plans Compliance Resolution System (as set
forth in Revenue Procedure 2003-44, and any successor thereto) or the Voluntary
Fiduciary Correction or Delinquent Filer Voluntary Compliance programs with
respect to the Benefit Plans within the past five years.

 

(c) The Companies and each ERISA Affiliate are in compliance in all material
respects with the provisions of ERISA and the Code applicable to the Benefit
Plans. Each Benefit Plan has been maintained, operated and administered in
compliance in all material respects with its terms and any related documents or
agreements and the applicable provisions of ERISA and the Code.

 

24



--------------------------------------------------------------------------------

(d) No Benefit Plan is (or at any time has been) subject to Title IV of ERISA
and no Benefit Plan is (or at any time has been) a “multiemployer plan” as
defined in Section 3(37) of ERISA, and neither the Sellers nor any ERISA
Affiliate has incurred any withdrawal liability with respect to any
multiemployer plan.

 

(e) All Benefit Plans which are “employee pension benefit plans” within the
meaning of Section 3(2) of ERISA and which are intended to meet the
qualification requirements of Section 401(a) of the Code (each a “Pension Plan“)
have at all times met the qualification requirements of Section 401(a) of the
Code, and each related trust has at all times been exempt from taxation under
Section 501(a) of the Code. All contributions required to be made under the
terms of any Benefit Plan have been timely made or have been reflected in the
Sellers’ audited financial statements.

 

(f) Each Pension Plan has received determination letters from the Internal
Revenue Service (“IRS“) to the effect that each such Pension Plan is qualified
and the related trusts are exempt from federal income taxes and no determination
letter received with respect to any Pension Plan has been revoked nor, is there
any reason for such revocation, nor has any Pension Plan been amended since the
date of its most recent determination letter in any respect which would
adversely affect its qualification.

 

(g) There are no pending audits or investigations by any governmental agency
involving the Benefit Plans, and no threatened or pending claims (except for
individual claims for benefits payable in the normal operation of the Benefit
Plans), suits or proceedings involving any Benefit Plan, any fiduciary thereof
or service provider thereto, nor to the knowledge of the Companies or any ERISA
Affiliate is there any reasonable basis for any such claim, suit or proceeding.

 

(h) Neither the Companies, any ERISA Affiliate, any employee of the Sellers or
any ERISA Affiliate, nor the Sellers has engaged in a “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Code, nor has
any such person breached any duty imposed by Title I of ERISA, with respect to
any Benefit Plan. To the knowledge of the Companies or any ERISA Affiliate, no
other person has engaged in such a prohibited transaction or breach.

 

(i) Any insurance premium under any insurance policy related to a Benefit Plan
for any period up to and including the Closing Date has been paid, or accrued
and booked on or before the Closing Date, and, with respect to any such
insurance policy or premium payment obligation, neither the Companies nor any
ERISA Affiliate are subject to a retroactive rate adjustment, loss sharing
arrangement or other actual or contingent liability.

 

(j) With respect to each Benefit Plan that is a “group health plan” within the
meaning of Section 607 of ERISA and that is subject to Section 4980B of the
Code, each Company and each ERISA Affiliate complies in all material respects
with the continuation coverage requirements of the Code and ERISA.

 

25



--------------------------------------------------------------------------------

(k) Except as specifically set forth in Schedule 3.15 of the Disclosure
Schedules, no Benefit Plan or other employment-related agreement provides
benefits, including, without limitation, death or medical benefits, beyond
termination of service or retirement (to former employees or service providers
or their spouses or dependents) other than (i) coverage mandated by Section
4980B of the Code or (ii) death or retirement benefits under a Benefit Plan
qualified under Section 401(a) of the Code.

 

(l) Within the six-month period preceding the Closing Date, there has been no
amendment to, announcement by the Companies or any of their ERISA Affiliates
relating to, or change in employee participation or coverage under, any Benefit
Plan which would increase materially the expense of maintaining such Benefit
Plan above the level of the expense incurred therefor for the most recent fiscal
year, except for increases directly resulting from an increase in the number of
persons employed by the Companies or any ERISA Affiliate or promotions of
existing employees in the ordinary course of business consistent with past
practice.

 

(m) None of the Companies or any ERISA Affiliate has a contract, plan or
commitment, whether legally binding or not, to create any additional Benefit
Plan or to modify any existing Benefit Plan.

 

(n) Any individual who performs services for any Company or any ERISA Affiliate
(other than through a contract with an organization other than such individual)
and who is not treated as an employee of such Company or ERISA Affiliate for
Federal income tax purposes by such Seller is not an employee for such purposes.

 

(o) Schedule 3.15 of the Disclosure Schedules lists, as of the Closing Date,
each of the known liabilities or claims for benefits under each Benefit Plan.

 

(p) No condition, fact, or circumstance exists which would prevent any Company
or any ERISA Affiliate from amending or terminating any Benefit Plan with
respect to any future, current, former or retired employee, independent
contractor or agent of the Companies or any ERISA Affiliate.

 

(q) Except as set forth on Schedule 3.15 of the Disclosure Schedules, the
execution of, and performance of the transactions contemplated by this Agreement
will not constitute an event under any Benefit Plan or other employment-related
agreement that will result in any payment (whether as severance pay or
otherwise), acceleration, vesting or increase in benefits with respect to any
employee. No Benefit Plan provides for “parachute payments” within the meaning
of Section 280G of the Code.

 

3.16. Taxes.

 

(a) Except as set forth in Schedule 3.16 of the Disclosure Schedules, the
Companies have timely filed with the appropriate federal, state, local, and
foreign governmental entity or other authority (individually or collectively,
“Taxing Authority“) all Tax Returns (as defined in Section 3.16(b) hereof)
required to be filed and have timely paid in full all Taxes (as

 

26



--------------------------------------------------------------------------------

defined in Section 3.16(b) hereof), if any, due with respect to such Tax Returns
and all other Taxes for which a notice of assessment or demand for payment has
been received. All Tax Returns are true, correct and complete; have been
prepared in accordance with all applicable laws and requirements; and accurately
reflect the taxable income (or other measure of tax) of the corporation filing
the tax return. There are no liens for Taxes upon the Sellers or their assets,
except liens for current Taxes not yet due. Except as set forth on Schedule 3.16
of the Disclosure Schedules, the Companies have not granted any waiver of any
statute of limitations with respect to, or any extension of a period for the
assessment of, any Taxes.

 

(b) As used in this Agreement: (i) “Tax“ means any of the Taxes, where “Taxes“
means all income taxes (including any tax on or based upon net income, or gross
income, or income as specially defined, or earnings, or profits, or selected
items of income, earnings, or profits) and all gross receipts, estimated, sales,
use, ad valorem, transfer, franchise, license, withholding, payroll, employment,
excise, severance, stamp, occupation, premium, property, or windfall profit
taxes, environment, alternative, or add-on minimum taxes, custom duties or other
taxes, fees, assessments, or charges of any kind whatsoever, together with any
interest and any penalties, additions to tax or additional amounts imposed by
any Taxing Authority on the Companies, and (ii) “Tax Return“ means any return,
report, information return or other document (including any related or
supporting information) filed or required to be filed with any Taxing Authority
or other authority in connection with the determination, assessment, or
collection of any Tax paid or payable by the Companies or the administration of
any laws, regulations, or administrative requirements relating to any such Tax.

 

(c) Except as set forth on Schedule 3.16 of the Disclosure Schedules, there is
no action, suit, proceeding, investigation, audit, claim, assessment or judgment
now pending against any Company in respect of any Tax, and no notification of an
intention to examine has been received from any Taxing Authority.

 

(d) Except as set forth on Schedule 3.16 of the Disclosure Schedules, no Company
is a party to any agreement, contract, arrangement or plan that would result,
separately or in the aggregate, in the payment of any “excess parachute
payments” within the meaning of Section 280G of the Code.

 

(e) Except as set forth on Schedule 3.16 of the Disclosure Schedules, none of
the Companies nor any predecessor thereto by way of merger, liquidation or
similar transaction: (i) has been a member of an affiliated group of
corporations (as defined in Section 1504(a) of the Code) other than the group in
which UPC is the common parent or (ii) has filed or been required to file or
been included in a combined, consolidated, or unitary federal, state, local or
foreign income tax return other than with any Company. There is no agreement or
arrangement with any person or entity pursuant to which any Company would have
an obligation with respect to Taxes of another person or entity following the
Closing.

 

(f) The accruals for Taxes contained in the Balance Sheet are adequate to cover
all liabilities for Taxes of the Sellers for all periods ending on or before the
Balance Sheet Date (include adequate provision for all deferred Taxes) and
nothing has occurred subsequent to the Balance Sheet Date to make any of such
accruals inadequate. All Taxes of the Companies for periods subsequent to the
Balance Sheet Date have been paid or adequately reflected on the

 

27



--------------------------------------------------------------------------------

books and records of the Companies. Each Company has on a timely basis filed all
information returns or reports, including Forms 1099, that are required to be
filed and has accurately reported all information required to be included on
such returns or reports. All Taxes that the Companies are or were required by
law to withdraw or collect have been duly withheld or collected and, to the
extent required, have been paid to the proper Taxing Authority.

 

(g) True copies of federal, state and foreign income Tax Returns of each Company
for each of the fiscal years ending January 31, 1999 through January 31, 2004
have been delivered or made available to Remy. Except as disclosed on Schedule
3.16 of the Disclosure Schedules, each Tax Return of each Company has been
audited by the relevant Taxing Authority (and all deficiencies or proposed
deficiencies resulting from such audits have been paid or are adequately
provided for in the Closing Statement), or the statute of limitations with
respect to each Tax Return has expired. No claim has been made by a Taxing
Authority in a jurisdiction where any Seller does not file Tax Returns that such
Seller is or may be subject to taxation by that jurisdiction.

 

(h) Except as disclosed on Schedule 3.16 of the Disclosure Schedules, the
Companies have not ever (a) been the subject of a Tax ruling that has continuing
effect, (b) been the subject of a closing agreement with any Taxing Authority
that has continuing effect, (c) filed or been the subject of an election under
Section 338(g) or Section 338(h)(10) of the Code or caused or been the subject
of a deemed election under Section 338(e) thereof or (d) granted a power of
attorney with respect to any Tax matters that has continuing effect. No Company
has agreed to make, nor is any Company required to make, any adjustment under
Section 481 of the Code.

 

(i) Except as disclosed on Schedule 3.16 of the Disclosure Schedules, the
Companies do not own any interest in an entity characterized as a partnership
for federal income tax purposes.

 

(j) The sale of the Acquired Assets by the Sellers will not constitute the
disposition of United States real property interest by a non-resident alien
individual or a foreign corporation for the purposes of Section 897 of the Code
nor by a foreign person for the purposes of Section 1445 of the Code.

 

(k) Each of the Acquired Subsidiaries is classified as a corporation for United
States federal income tax purposes.

 

(l) The Companies have not engaged in any transaction that is required to be
disclosed to the IRS by reason of Treas. Reg. Section 1.6011-4.

 

3.17. Consents. Except as set forth on Schedule 3.17 of the Disclosure
Schedules, no consent, approval, or authorization is required to be obtained or
made by the Companies or the UPC Stockholders in connection with the execution,
delivery, and performance by the Companies or the UPC Stockholders of this
Agreement, or any Ancillary Agreement to which any Company or UPC Stockholder is
a party or the taking by the Companies or the UPC Stockholders of any other
action contemplated hereby or thereby or the continuation after the Closing of
the Business, including the continued use of the Owned Real Estate and the
Leased Real Estate.

 

28



--------------------------------------------------------------------------------

3.18. Authority; Effect of Agreement.

 

(a) The execution, delivery and performance by the Companies of this Agreement
and the Ancillary Agreements to which any Company or a UPC Stockholder is a
party and the consummation by the Companies of the transactions contemplated
hereby have been duly authorized by all necessary corporate action on the part
of the Companies and the UPC Stockholders. This Agreement has been, and each
Ancillary Agreement to which the Companies or the UPC Stockholders are a party
will be, duly and validly executed and delivered by the Companies and the UPC
Stockholders and constitutes, and will constitute, the valid and binding
obligation of each of them, enforceable against each of them in accordance with
its respective terms. If any UPC Stockholder is a trust, such UPC Stockholder
has been duly created and is validly existing under the laws of the jurisdiction
of its creation, and such UPC Stockholder has all requisite power and authority
to perform the obligations of such UPC Stockholder hereunder.

 

(b) The execution, delivery and performance by any Company and the UPC
Stockholders of this Agreement and any Ancillary Agreement to which any Company
or UPC Stockholder is party thereto, and the consummation by the Companies and
the UPC Stockholders of the transactions contemplated hereby and thereby do not
and will not, with or without the giving of notice or the lapse of time, or
both, (i) violate any provision of law, rule, or regulation to which the
Companies or the UPC Stockholders are subject, (ii) violate any order, judgment,
or decree applicable to the Companies or the UPC Stockholders, (iii) violate any
provision of the articles of incorporation, bylaws or other corporate governance
documents of the Companies, or (iv) violate or result in a breach of or
constitute a default (or an event which might, with the passage of time or the
giving of notice, or both, constitute a default) under, or require the consent
of any third party under, or result in or permit the termination or amendment of
any provision of, or result in or permit the acceleration of the maturity or
cancellation of performance of any obligation under, or result in the creation
or imposition of any Encumbrance of any nature whatsoever upon any assets or
property or give to others any interests or rights therein under any indenture,
deed of trust, mortgage, loan or credit agreement, license, Permit, contract,
lease, or other agreement, instrument or commitment to which any Company or any
of the UPC Stockholders is a party or by which any of them may be bound or
affected, except for any such violations that in the aggregate would not
materially hinder or impair the consummation of the transactions contemplated
hereby and would not have a Material Adverse Effect.

 

3.19. Employee Relations.

 

(a) Except as disclosed in Schedule 3.19 of the Disclosure Schedules, none of
Companies or any of their employees are: (i) a party to or otherwise bound by
any collective bargaining or other type of union agreement, (ii) a party to,
involved in or, to the knowledge of the Sellers or the UPC Stockholders,
threatened by, any labor dispute or unfair labor practice charge, or (iii)
currently negotiating any collective bargaining agreement, and none of the
Companies have experienced any work stoppage during the last five (5) years.
Furthermore, except as disclosed in Schedule 3.19 of the Disclosure Schedules,
none of the Companies are parties to any contracts of employment with any of
their employees.

 

29



--------------------------------------------------------------------------------

(b) Each Company is in material compliance with all applicable federal, state,
municipal and common laws respecting employment and employment practices, terms
and conditions of employment and wages and hours, and is not engaged in any
unfair labor practice. Except as disclosed on Schedule 3.19 of the Disclosure
Schedules, there are no outstanding claims against any Company (whether under
statute, ordinance, order rule, regulation, collective bargaining agreement,
contract, policy or otherwise) asserted by or on behalf of any present or former
employee or job applicant of any Company on account of or for (i) overtime pay,
other than overtime pay for work done in the current payroll period, (ii) wages
or salary for a period other than the current payroll period, (iii) any amount
of vacation pay or pay in lieu of vacation time off, other than vacation time
off or pay in lieu thereof earned in or in respect of the current fiscal year,
(iv) any amount of severance pay or similar benefits, (v) unemployment insurance
benefits, (vi) workers’ compensation or disability benefits, (vii) any violation
of any statute, ordinance, order, rule or regulation relating to plant closings,
employment terminations or layoffs, including but not limited to The Workers
Adjustment and Retraining Act, and the National Labor Relations Act, as amended
(viii) any violation of any statute, ordinance, order, rule or regulation
relating to employee “whistleblower”, anti-retaliation, or “right-to-know”
rights and protections, (ix) any violation of any statute, ordinance, order,
rule or regulations relating to the employment obligations of federal
contractors or subcontractors or (x) any violation of any regulation relating to
minimum wages or maximum hours of work, or (xi) grievances concerning any
alleged violation of any collective bargaining agreement; or (xii) any violation
of any other employment-related statute, ordinance, order, rule, regulation, or
common law, and the Companies are not aware of any such claims which have not
been asserted. No person (including any governmental body) has asserted or
threatened any claims against any Company under or arising out of any federal,
state, or municipal statute, ordinance, order, rule, or regulation relating to
discrimination or occupational safety in employment or employment practices.

 

3.20. Product Liability. Except as disclosed on Schedule 3.20 of the Disclosure
Schedules, there are no: (i) liabilities of any Company, fixed or contingent,
asserted or, to the knowledge of the Sellers or the UPC Stockholders,
unasserted, with respect to any product liability or any similar claim that
relates to any product manufactured by any Company on or prior to the Closing
Date; or (ii) liabilities of any Company, fixed or contingent, asserted or, to
the knowledge of the Sellers or the UPC Stockholders, unasserted, with respect
to any claim for the breach of any express or implied product warranty or any
other similar claim with respect to any product manufactured by any Company on
or prior to the Closing Date, other than standard warranty obligations (to
replace, repair or refund) in the ordinary course of the conduct of the
Business, none of which involves a claim for money, property or services in
excess of the amounts specifically reserved therefor on the Balance Sheet.

 

3.21. Transactions with Related Parties. Except as described in Schedule 3.21 of
the Disclosure Schedules, since February 1, 2002, no UPC Stockholder or
Affiliate of the Companies or person under the control of the UPC Stockholders
or the Companies, has or has had:

 

(a) borrowed money from or loaned money to any Company or any of its Affiliates
for the benefit of their respective businesses;

 

30



--------------------------------------------------------------------------------

(b) any contractual or other claims, express or implied, or of any kind
whatsoever against any Company or relating to the Business or the Acquired
Assets or the Assumed Liabilities;

 

(c) any interest in the Acquired Assets or any property or assets used by any
Company in the Business; or

 

(d) engaged in any other transaction with any Company or the Acquired Assets
(other than employment relationships at the salaries disclosed in the Disclosure
Schedules).

 

3.22. Insurance. Schedule 3.22 of the Disclosure Schedules contains a complete
and correct list of all policies and contracts for property and casualty
insurance covering any of the Acquired Assets or the Business. All such policies
are outstanding and in full force and effect. There is no default with respect
to any provision contained in any such policy, nor has there been any failure to
give any notice or present any claim under any such policy in a timely fashion
or in the manner or detail required by the policy. Except as set forth on
Schedule 3.22 of the Disclosure Schedules: (a) all of such coverages are
provided on an “occurrence” (as opposed to “claims made”) basis; (b) there are
no outstanding claims under such policies; (c) there are no premiums or claims
due under such policies which remain unpaid; (d) in the past two years, no
notice of cancellation or non-renewal with respect to, or disallowance (other
than reservation of rights by the insurer) of any material claim under, any such
policy has been received; and (e) none of the Sellers has been refused any
property and casualty insurance, nor have any of its coverages been limited by
any insurance carrier to which it has applied for insurance or with which it has
carried insurance during the last two years. The amounts of coverage under such
policies of insurance for the Acquired Assets and properties of the Business are
(a) adequate against risks usually insured against by persons operating similar
businesses and operating similar properties and (b) in compliance in all
respects with all foreign, federal, state and local laws, ordinances,
regulations and orders applicable to their respective businesses that govern
such amounts. There is no default with respect to any provisions contained in
any insurance policy, nor has there been any failure to give any notice or
present any claim under any insurance policy in a timely fashion or in the
manner or detail required by the policy.

 

3.23. Brokers. Except as set forth on Schedule 3.23 of the Disclosure Schedules,
none of the Companies, the UPC Stockholders or any of their Affiliates has
retained any broker, finder or investment banking firm to act on its behalf in
connection with the transactions contemplated by this Agreement and, to the
Sellers’ or the UPC Stockholders’ knowledge, no other person is entitled to
receive any brokerage commission, finder’s fee or other similar compensation in
connection with the transactions contemplated by this Agreement.

 

3.24. Compensation Arrangements; Bank Accounts; Officers and Directors. Schedule
3.24 of the Disclosure Schedules sets forth (a) the names, titles and current
annual salary, including any bonus, if applicable, of all present directors,
officers, employees, consultants and agents of the Companies whose rate of
annual compensation, including any promised, expected or customary bonus, equals
or exceeds $75,000, together with a statement of the full amount of all
remuneration paid by the Companies to each such person and to any director of
any Company, during the twelve (12)-month period preceding the date hereof, (b)
the name of each

 

31



--------------------------------------------------------------------------------

bank in which the Companies have an account or safe deposit box, the identifying
numbers or symbols thereof and the names of all persons authorized to draw
thereon or to have access thereto, and each credit card issued to any Company or
any other person for which any Company is responsible for charges made thereon,
the issuer of such credit cards, the identifying numbers or symbols thereof and
the names of all persons to which such cards have been issued or to whom access
to such cards has been given, and (c) the names and titles of all directors and
officers of the Acquired Subsidiaries and of each trustee, fiduciary or plan
administrators of each employee benefit plan of the Companies.

 

3.25. Disclosure.

 

(a) No representation or warranty by the Companies in this Agreement, and no
Ancillary Agreement, exhibit, document, statement, certificate or schedule
furnished or to be furnished to the Buyers pursuant hereto, or in connection
with the transactions contemplated hereby, contains or will contain any untrue
statement of a material fact or fails to state a fact necessary to make the
statements made therein correct in all material respects. Neither the Companies
nor the UPC Stockholders have knowledge of any fact or condition (other than
general economic conditions) which has or could in the future have a Material
Adverse Effect which has not been set forth in detail herein or in the
Disclosure Schedules.

 

(b) There is no fact, development or threatened development with respect to the
markets, products, services, clients, customers, facilities, computer software,
data bases, personnel, vendors, suppliers, operations, assets or prospects of
the Business (i) which is known to the Companies and (ii) which could reasonably
be expected to materially adversely affect the Business or the Acquired Assets,
other than such conditions as may affect as a whole the industry in which the
Companies operate generally, and (iii) which is not disclosed in this Agreement.
The Companies have no reason to believe that any loss of any employee, agent,
customer or supplier or other advantageous arrangement will result because of
the consummation of the transactions contemplated hereby.

 

3.26. Relationship with Significant Customers and Suppliers.

 

(a) None of the Companies has received any written or, to Sellers’ or the UPC
Stockholders’ knowledge, oral communication or notice from any Significant
Customer stating that such Significant Customer, or otherwise knows of any
reason why such Significant Customer (except in connection with the termination
of outstanding jobs upon their completion in the ordinary course or the
expiration of existing contracts in accordance with their terms) (a) has ceased,
or will cease, to use the products or services of the Business, (b) has
substantially reduced, or will substantially reduce, the use of such products or
services at any time or (c) will otherwise materially and adversely modify its
business relationship with the Companies. “Significant Customer“ shall mean any
customer, or group of affiliated customers, to whom any Seller has made sales in
excess of $25,000 since February 1, 2003.

 

(b) None of the Companies has received any written or to the knowledge of UPC
management after reasonable inquiry, oral communication or notice from any
Significant Supplier of the Companies stating that such Significant Supplier, or
otherwise knows of any reason why such Significant Supplier (except in
connection with the termination of outstanding

 

32



--------------------------------------------------------------------------------

jobs upon their completion in the ordinary course or the expiration of existing
contracts in accordance with their terms) (a) has ceased, or will cease, to
provide products or services of the Business, (b) has substantially reduced, or
will substantially reduce, the provision of such products or services at any
time or (c) will otherwise materially and adversely modify its business
relationship with any Company. “Significant Supplier“ shall mean any supplier,
or group of affiliated suppliers, from whom any Seller has made purchases in
excess of $25,000 since February 1, 2003.

 

3.27. Restrictions. Except as set forth in Schedule 3.27 of the Disclosure
Schedules, none of the Companies is a party to any indenture, agreement,
contract, commitment, lease, plan, license, Permit, authorization or other
instrument, document or other understanding, oral or written, or subject to any
charter or other restriction or any judgment, order, writ, injunction, decree or
award which materially adversely affects or materially restricts or, to the
Sellers’ or the UPC Stockholders’ knowledge, may in the future materially
adversely affect or materially restrict, the business, operations, assets,
properties, rights, prospects or condition (financial or otherwise) of the
Business after consummation of the transactions contemplated hereby.

 

3.28. Projections. The forecasts and projections of future financial results
supplied by the Companies to the Buyers were prepared by the Sellers in good
faith based upon expectations and assumptions that the Companies believed, as of
the date such forecasts and projections were prepared, and still do believe, as
of the date hereof and as of the Closing Date, to be reasonable.

 

3.29. All Assets. Except as set forth in Schedule 3.29 of the Disclosure
Schedule, the Acquired Assets include all assets, rights, properties and
contracts the use of which is necessary to the continued conduct of the Business
by the Buyers substantially in the manner as it was conducted prior to the
Closing Date.

 

ARTICLE IV.

REPRESENTATIONS AND WARRANTIES OF BUYERS

 

The Buyers jointly and severally hereby represent and warrant to the Sellers as
follows:

 

4.1. Organization. Parent and Remy are corporations duly organized, validly
existing, and in good standing under the laws of the jurisdictions of their
incorporation, and have all requisite corporate power and authority to carry on
their business as it is now being conducted, and to execute, deliver, and
perform this Agreement and the Ancillary Agreements to which each of them is a
party, and to consummate the transactions contemplated hereby and thereby.

 

4.2. Corporate Power and Authority; Effect of Agreement. The execution,
delivery, and performance by the Buyers of this Agreement, and each Ancillary
Agreement to which the Buyers are a party, and the consummation by the Buyers of
the transactions contemplated hereby have been duly authorized by all necessary
corporate action on the part of the Buyers. This Agreement has been, and each
Ancillary Agreement to which the Buyers are a party will be, duly and validly
executed and delivered by the Buyers and constitutes, or will constitute, the
valid and

 

33



--------------------------------------------------------------------------------

binding obligation of the Buyers, enforceable against the Buyers in accordance
with its terms. The execution, delivery, and performance by the Buyers of this
Agreement, and each Ancillary Agreement to which the Buyers are a party, and the
consummation by the Buyers of the transactions contemplated hereby and thereby
does not and will not, with or without the giving of notice or the lapse of
time, or both, (i) violate any provision of law, rule, or regulation to which
the Buyers are subject, (ii) violate any order, judgment, or decree applicable
to the Buyers or (iii) violate any provision of the charter, the regulations or
other corporate governance documents of the Buyers; except, in each case, for
violations that in the aggregate would not materially hinder or impair the
consummation of the transactions contemplated hereby.

 

4.3. Consents. Except as set forth on Schedule 4.3 of the Disclosure Schedules,
no consent, approval, or authorization of, or exemption by, or filing with, or
payment of any transfer tax to, any governmental authority is required to be
obtained or made by the Buyers in connection with the execution, delivery and
performance by the Buyers of this Agreement or any Ancillary Agreement to which
the Buyers are a party or the taking by the Buyers of any other action
contemplated hereby or thereby.

 

4.4. Brokers. Neither Parent nor Remy has retained a broker, finder or
investment banking firm to act on its behalf in connection with the transactions
contemplated by this Agreement and, to Parent’s and Remy’s knowledge, no person
is entitled to receive any brokerage commission, finder’s fee or other similar
compensation in connection with the transactions contemplated by this Agreement.

 

4.5. Litigation; Decrees. There are no lawsuits, claims, proceedings,
investigations, injunctions, judgments, orders or decrees pending or, to the
knowledge of the Buyers, threatened which challenge or seek to enjoin or delay
this Agreement or the transactions contemplated hereby or which would materially
adversely affect the Parent’s and Remy’s ability to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby.

 

4.6. Sufficient Funds. Remy has cash available and existing committed borrowing
facilities which together are sufficient to enable it to consummate the
transactions contemplated hereby.

 

ARTICLE V.

COVENANTS

 

5.1. Cooperation. From the date hereof and prior to the Closing, the Companies
and the Buyers will use their respective reasonable best efforts, and will
cooperate with each other, to secure all necessary consents, approvals,
authorizations, exemptions, and waivers from third parties or governmental
authorities (including any required pursuant to the Hart-Scott-Rodino Antitrust
Improvements act of 1974, as amended (the “HSR Act“)), as shall be required in
order to enable the parties to effect the transactions contemplated hereby, and
will otherwise use their respective reasonable best efforts to cause the
consummation of such transactions, in accordance with the terms and conditions
hereof. Notwithstanding the forgoing, no Company shall amend or modify any
agreement or contract to obtain any consents required pursuant to Section 6.5
hereof or otherwise without the prior written consent of the Buyers except for
amendments or modifications to agreements or contracts that will not have an
adverse operational or economic consequence to the Buyers or any Company.

 

34



--------------------------------------------------------------------------------

5.2. Conduct of the Business Pending Closing. From the date of this Agreement to
the Closing Date:

 

(a) The Companies shall conduct, carry on and maintain and preserve the Business
intact, maintain the inventory and insurance of the Business at adequate levels,
comply with all material laws, preserve the goodwill of suppliers, customers and
others having business relations with the Sellers and maintain the Business, as
well as the Companies’ books of account, records and files related to the
conduct of the Business and the Employees, all in the ordinary course of
business and consistent with prior practice to make the same available to the
Buyers as of the Closing.

 

(b) The Companies shall inform the Buyers in writing of any event or
circumstance that has or could reasonably be expected to have a Material Adverse
Effect immediately and in no event later than three days after the Companies or
any of their Affiliates has knowledge of such an event or circumstance.

 

(c) None of the Companies, the UPC Stockholders nor their respective Affiliates
shall, without the prior written consent of the Buyers, take or omit to take any
action which if taken or omitted prior to the date hereof would constitute a
breach of any representations or warranties set forth in this Agreement, or
which would result in any of the occurrences or events set forth in Section 3.5
hereof.

 

(d) The Companies shall not make any changes to the existing capital structure
or ownership of any of the Companies, whether by merger, distribution, dividend
or otherwise.

 

(e) The Companies shall not enter into any new POS Contracts with any customers
or vendors and shall inform the Buyers in writing of any changes in their
current POS Contracts.

 

5.3. Access. The Companies shall allow the Buyers and their representatives full
and complete access during normal business hours and upon reasonable notice to
the books, records, documents and facilities of the Companies including, among
other things, for the purposes of conducting environmental investigations and
will on the same condition use best efforts to endeavor to (a) make the
officers, employees, contract employees, consultants, attorneys, agents,
independent accounts and actuaries of the Companies available to discuss such
aspects of the business, financial condition or prospects of the Companies as
may be reasonably necessary and (b) provide full and complete access during
normal business hours and upon reasonable notice to the facilities of third
parties where manufacturing, warehousing or distributing of products or
inventories of the Companies, or supplying of raw materials to the Companies, is
conducted. The Companies authorize the Buyers to, and will cooperate so that the
Buyers may, obtain information concerning the Business, Acquired Assets and the
Real Estate from all government agencies or Authorities having enforcement
responsibility for environmental, health, safety, building and zoning and other
laws and regulations.

 

35



--------------------------------------------------------------------------------

5.4. Resignations. At the Closing, the Sellers will cause to be delivered to the
Buyers written resignations of each officer or director of each of the Acquired
Subsidiaries as to which such resignation has been requested by the Buyers.

 

5.5. Estoppel and Nondisturbance Certificates and Consents.

 

(a) Immediately upon its execution of this Agreement and up to and including
Closing, each Seller shall exercise its, and shall cause the other Business
Entities to cooperate with the Buyers and to exercise their, commercially
reasonable efforts to obtain and deliver to the Buyers at the Closing estoppel
certificates and lessor and lessor mortgagee consents and waivers (such consents
not to be conditioned on any increased rental, other payment, reduced term, or
other change of lease terms), in a form acceptable to the Buyers and their
senior lenders (the “Consent, Estoppel and Nondisturbance Certificates“), from
each real property lessor and lessor mortgagee listed on Schedule 1.1(b) of the
Disclosure Schedules.

 

(b) From the date hereof and up to and including the Closing, the Companies
shall use their commercially reasonable efforts to obtain (and furnish to the
Buyers evidence thereof reasonably satisfactory to the Buyers) any approvals,
waivers, and consents from the parties set forth on Schedule 5.5 of the
Disclosure Schedules in respect of the Contracts and other commitments of the
Companies contained therein in order for such Contracts and other commitments of
the Companies to remain in effect for the benefit of the Buyers following the
consummation of the transactions contemplated hereby on the same terms as in
effect prior to the Closing. The Companies shall not permit any such approvals,
waivers and consents to expire or be withdrawn as of the Closing Date.

 

5.6. Notification and Cure. The Sellers and the UPC Stockholders shall promptly
notify the Buyers of any event or fact coming to the Sellers’ attention prior to
Closing which causes the Sellers’ representations, warranties, covenants or
agreements contained under this Agreement to be inaccurate. The Sellers and the
UPC Stockholders shall use their reasonable best efforts to cure before the
Closing, to the extent curable and within their control, any event, transaction
or circumstance occurring after the date of this Agreement that causes or will
cause any such covenant or agreement of the Sellers and the UPC Stockholders
under this Agreement to be breached or that renders or will render inaccurate
any such representation or warranty of the Sellers and the UPC Stockholders
contained in this Agreement. No notice given pursuant to this Section 5.6 shall
have any effect on (i) the representations, warranties, covenants or agreements
contained in this Agreement for purposes of determining the satisfaction of any
condition contained herein or (ii) any right to indemnity hereunder.

 

5.7. Insurance. From the date hereof and prior to the Closing, each Seller shall
maintain in full force and effect the policies of insurance listed on Schedule
3.22 of the Disclosure Schedules, subject only to variations required by the
ordinary operations of its business, or else will obtain, prior to the lapse of
any such policy, substantially similar coverage with insurers of recognized
standing and approved in writing by the Buyers. Each Seller and the UPC
Stockholders shall promptly advise the Buyers in writing of any change of
insurer or type of coverage in respect of the policies listed on Schedule 3.22
of the Disclosure Schedules.

 

36



--------------------------------------------------------------------------------

5.8. Exclusivity. None of the Sellers, the UPC Stockholders or any of their
respective Affiliates will, directly or indirectly, encourage, initiate or
solicit offers for, furnish information regarding or engage in any negotiations,
meetings or other communications with any third party concerning, or enter into
any agreements with respect to, any acquisition of any Seller or any of the
Business, by any party other than the Buyers, and in the event that during such
period any offers or other such communications are received, the Sellers and the
UPC Stockholders will promptly communicate to the Buyers their existence and
terms, and the identity of the party making such offer or contact.

 

5.9. Non-Compete.

 

(a) During the period beginning on the Closing Date and ending on the later of
(i) the fifth (5th) anniversary of the Closing Date and (ii) two years following
the date of termination of all employment of any UPC Stockholder’s employment
with the Buyers (the “Non-Compete Period“), each Seller and UPC Stockholder
jointly and severally covenants and agrees not to, and shall cause its
Affiliates not to, directly or indirectly and anywhere in any state of the
United States, Canada, Mexico, Central America, South America and Europe,
conduct, manage, operate, engage in, have an ownership interest in any business
or enterprise engaged in (i) manufacturing and selling new and remanufactured
alternators and starters for the automotive industry, (ii) any business that
uses any trademark, tradenames or slogans similar to Sellers’ or their
Affiliates’ trademarks, tradenames or slogans, or (iii) any activities that are
otherwise competitive with the Business as conducted as of the Closing Date or
the termination of such UPC Stockholder’s employment (collectively, the
“Restricted Business“).

 

(b) During the Non-Compete Period, each such Seller and UPC Stockholder shall
not, and shall cause its affiliates not to, directly or indirectly, call-on,
solicit or induce, or attempt to solicit or induce, any customer or other
business relation of any Seller for the provision of products or services
related to the Restricted Business or in any other manner that would otherwise
interfere with business relationship between any Seller and its respective
customers and other business relations.

 

(c) During the Non-Compete Period, each such Seller and UPC Stockholder shall
not, and shall cause its affiliates not to, directly or indirectly, call-on,
solicit or induce, or attempt to solicit or induce, any Transferred Employee or
any other employee or staff of the Sellers, the Buyers, or any Affiliate of the
Sellers or the Buyers to leave the employ of any such Seller, Buyer or Affiliate
for any reason whatsoever, nor shall any Seller or UPC Stockholder offer or
provide employment (whether such employment is for such Seller or any other
business or enterprise), either on a full-time basis or part-time or consulting
basis, to any person who then currently is, or who within six months immediately
prior thereto was, an employee of or staffed with any Seller, Buyer, or
Affiliate.

 

(d) Each of the Sellers and the UPC Stockholders acknowledges and agrees that
the provisions of this Section 5.9 are reasonable and necessary to protect the
legitimate business interests of the Buyers and its investment in the Business.
None of the Sellers or the UPC Stockholders shall contest that the Buyers’ and
the Business’ remedies at law for any breach or threat of breach by such Seller
or UPC Stockholder or any of their Affiliates of the provisions of this Section
5.9 will be inadequate, and that the Buyers shall be entitled to an

 

37



--------------------------------------------------------------------------------

injunction or injunctions to prevent breaches of the provisions of this Section
5.9 and to enforce specifically such terms and provisions, in addition to any
other remedy to which the Buyers may be entitled at law or equity. The
restrictive covenants contained in this Section 5.9 are covenants independent of
any other provision of this Agreement or any other agreement between the parties
hereunder and the existence of any claim which any Seller or UPC Stockholder may
allege against the Buyers under any other provision of the Agreement or any
other agreement will not prevent the enforcement of these covenants.

 

(e) If any of the provisions contained in this Section 5.9 shall for any reason
be held to be excessively broad as to duration, scope, activity or subject, then
such provision shall be construed by limiting and reducing it, so as to be valid
and enforceable to the extent compatible with the applicable law or the
determination by a court of competent jurisdiction.

 

5.10. Confidentiality. The Sellers and each UPC Stockholder shall, and shall
cause their respective Affiliates to, keep confidential and not disclose to any
other person or entity or use for their own benefit or the benefit of any other
person or entity any confidential proprietary information, technology, know-how,
trade secrets (including, without limitation, all results of research and
development), product formulas, industrial designs, franchises, inventions or
other industrial and intellectual property in his, her or their possession or
control regarding the Business. The obligations of the Sellers and the UPC
Stockholders under this Section 5.10 shall not apply to information which (i) is
or becomes generally available to the public without breach of the commitment
provided for in this Section; or (ii) is required to be disclosed by law, order
or regulation of a court or tribunal or governmental authority; provided,
however, that, in any such case, the Sellers and the UPC Stockholders, subject
to such requirement, shall notify the Buyers as early as reasonably practicable
prior to disclosure to allow the Buyers to take appropriate measures to preserve
the confidentiality of such information at the cost of the Sellers.

 

5.11. Tax Matters.

 

(a) Pre-Closing Tax Returns. The Sellers shall prepare and timely file or cause
to be prepared and timely filed all Tax Returns required or permitted to be
filed by the Acquired Subsidiaries on or prior to the Closing Date and all
income Tax Returns of the Acquired Subsidiaries required to be filed with
respect to taxable periods ending on or before the Closing Date (the
“Pre-Closing Returns“). The Pre-Closing Returns shall be prepared, where
relevant, in a manner consistent with the Companies’ past practices except as
otherwise required by applicable law. The Sellers shall allow the Buyers the
opportunity to review and comment on the Pre-Closing Returns to be filed after
the date hereof for a reasonable period prior to the intended filing date. The
Sellers shall timely pay or cause to be timely paid and shall be responsible for
all Taxes due with respect to the Pre-Closing Returns.

 

The Buyers shall cause all other Tax Returns of the Acquired Subsidiaries
required to be prepared and filed following the Closing Date and shall pay all
Taxes shown thereon, without regard to whether any such Tax Return that includes
a period beginning on or prior to the Closing Date to be timely prepared and
filed(the “Straddle Period Returns“). The Buyers shall deliver such return (and
a calculation of the portion of the Taxes shown on such return that are
apportioned, as determined in Section 5.11(b), to the portion of the Tax period
ending on the Closing Date) to the Sellers, for review and comment, a reasonable
period prior to

 

38



--------------------------------------------------------------------------------

the applicable filing deadline for such return and shall make changes to such
Straddle Period Returns as reasonably requested by the Stockholder no later than
21 days prior to the filing deadline of such Straddle Period Return.

 

(b) Assumed Tax Liabilities. No later than one hundred twenty (120) days
following the Closing, the Sellers shall deliver to the Buyers for their review
and comment a proposed calculation of the amount of the Assumed Tax Liabilities,
together with accompanying schedules setting forth in reasonable detail the
basis for such calculation (the “Proposed Calculation“). Within thirty (30) days
following receipt of the Proposed Calculation, the Buyers shall provide to the
Sellers written notice of any disagreement with respect to the Proposed
Calculation. The Buyers and the Sellers shall attempt in good faith to promptly
resolve any disputes with respect to the calculation of the Assumed Tax
Liabilities; provided that if they are unable to resolve such disputes within
thirty (30) days following the Sellers receipt of the notice of disputed items,
such disputed items shall be delivered to the Third Accounting Firm (either
previously selected pursuant to Section 1.5 or, if not so previously selected,
to be selected in accordance with the procedures of Section 1.5) for final
determination, which final determination shall be binding upon the parties. The
Sellers agree to provide the Buyers with such cooperation as the Buyers shall
reasonably request in connection with its review and analysis of the Proposed
Calculations. The Sellers shall promptly notify the Buyer of the commencement of
any audit or examination with respect to any income tax return of the Sellers
for the taxable period that includes the Closing Date or for any other taxable
period of the Sellers to the extent that such audit or examination could
reasonably impact the amount of the Assumed Tax Liability hereunder. The Sellers
shall keep Buyers fully informed with respect to the progress of any such Tax
proceeding, including but not limited to, notifying Buyers of any inquiries or
proposed adjustments regarding any material issues that could impact the Tax
Attributes of the Sellers. Buyers shall have the right to participate in any
such audit or examination at its own expense to the extent reasonably
practicable, and Sellers shall neither settle or compromise any such contested
matters arising out of such audit or examination without the consent of Buyer,
which consent shall not be unreasonably withheld.

 

(c) Tax Indemnification. After the Closing Date, the Sellers shall indemnify and
hold harmless the Buyers and the Companies from and against (i) all Taxes of the
Sellers attributable to the Sellers’ ownership of the Acquired Assets or the
operation of the Business on or before the Closing Date other that the Assumed
Tax Liabilities, (ii) any increase in the Assumed Tax Liabilities that results
from the Tax Attributes being different from the Tax Assumptions, (iii) any
Taxes of the Acquired Subsidiaries attributable to any taxable period (or
portion thereof) ending on or before the Closing Date, (iv) any increase in Tax
liability resulting from any Company being liable for any Taxes (1) of any
consolidated group of which any Company was a member on or before the Closing
Date pursuant to Section 1.1502-6 of the Treasury Regulations or any analogous
state, local or foreign provisions and (2) of any Person as transferee or
successor, by contract or otherwise for any taxable period (or portion thereof)
ending on or before the Closing Date and (v) any sales, use or similar Taxes the
Companies or the Buyers are required to impose, collect or pay, whether or not
such Taxes are payable before or after the Closing, to the extent such Taxes
must be imposed, collected or paid on equipment, products or services sold or
contracted for lease by the Companies prior to Closing. In the event a taxable
period includes a period prior to the Closing Date, Taxes shall, in the case of
real and personal property Taxes, be apportioned ratably to such taxable period
on a daily basis and, in the case of other Taxes, be apportioned to such taxable
period based on a closing of the books on the Closing Date.

 

39



--------------------------------------------------------------------------------

(d) Income Tax Refunds. With respect to any pending or subsequently filed claim
for refund of any income Taxes of the Acquired Subsidiaries in respect of any
taxable period, or portion thereof, ending on or prior to the Closing Date, or
any claims or actions for refund of such income Taxes by the Sellers, the Buyers
agree that the Sellers will retain the right, with the cooperation of the
Acquired Subsidiaries, to prosecute, settle or abandon, on behalf of themselves
or any Acquired Subsidiary, each of such claims or actions at the Sellers’
expense; provided, however, that the Sellers shall not prosecute, settle or
abandon any such claim or action in a manner that may have adverse effect on the
other parties’ tax position or indemnification obligations under this Agreement.
The Buyers further agree to use their reasonable efforts to cause the Acquired
Subsidiaries to provide the Sellers with all reasonable cooperation in obtaining
such refunds and to make the records and personnel of the Acquired Subsidiaries
available to assist the Sellers to prosecute any such claim or action for
refund. In the event that any income Tax refund is received by any Acquired
Subsidiary in respect of any period, or portion thereof, ending on or prior to
the Closing Date, such Acquired Subsidiary shall pay to the Sellers an amount
equal to such refund plus any interest earned on such refund, except to the
extent such refund is reflected as an asset on the Balance Sheet, the books and
records of the Companies at Closing.

 

(e) The Buyers agree to pay all Transfer Taxes relating to the purchase of the
Acquired Assets. The Buyers and the Sellers will use their reasonable best
efforts to obtain any certificate or other document from any Governmental Entity
or any other person as may be necessary to mitigate, reduce or eliminate any
Transfer Taxes, to the extent that such certificate or other document would not
increase the Taxes of the Sellers.

 

(f) The Sellers or the Buyers, as the case may be, shall provide reimbursement
for any Tax paid by one party all or a portion of which is the responsibility of
the other party. Within a reasonable time prior to the payment of any said Tax,
the party paying such Tax shall give notice to the other party of the Tax
payable and the portion that is the liability of each party, although failure to
do so will not relieve the other party from its liability hereunder. Real
property, personal property and similar ad valorem Taxes shall be accrued as of
the close of business on the date hereof and an adjustment shall be made to the
Purchase Price to reflect such accruals and, if applicable, related prepaid
Taxes.

 

(g) The Buyers and the Sellers each agree, with respect to persons who may be
employed by both of them for the calendar year that includes the date hereof, to
follow the Standard Procedure set forth in Revenue Procedure 96-60, 1996-2 C.B.
399, whereby the Sellers shall be responsible for employment tax reporting for
such persons for all times during which they were employed by the Sellers.

 

(h) The Buyers and the Sellers agree to furnish or cause to be furnished to each
other, upon request, as promptly as practicable, such information and assistance
relating to the Acquired Assets, including, without limitation, access to books
and records, as is reasonably necessary for the filing of all Tax Returns by the
Buyers or the Sellers, the making of any election relating to Taxes, the
preparation for any audit with respect to Taxes, and the

 

40



--------------------------------------------------------------------------------

prosecution or defense of any claim, suit or proceeding relating to any Tax.
Each of the Buyers and the Sellers shall retain all books and records with
respect to Taxes pertaining to the Acquired Assets until the later of six (6)
years following the date hereof or the expiration of the statute of limitations
period (including, to the extent notified by the Buyers or the Sellers, any
extensions thereof) of the respective taxable periods, and to abide by all
record retention agreements entered into with any Governmental Body. At the end
of the period, each party shall provide the other with at least thirty (30) days
prior written notice before transferring, destroying or discarding any such
books and records, during which period the party receiving such notice can elect
to take possession, at its own expense, of such books and records. The Buyers
and the Sellers shall cooperate fully with each other in the conduct of any
audit, litigation or other proceeding relating to Taxes involving the Acquired
Assets, provided that the Sellers or the Buyers, as appropriate, shall reimburse
the Buyers or the Sellers for reasonable costs associated with its cooperation.

 

(i) In the event that, in connection with the filing of the federal or state
income tax returns of the Sellers for the taxable year that includes the Closing
Date, the Sellers are required to pay an amount of income Taxes in excess of the
Assumed Tax Liability (an “Excess Tax Liability“), the Buyers shall advance to
the Sellers an amount equal to the Excess Tax Liability for use by the Sellers
in paying such Taxes. Any amounts payable pursuant to the Earn Out hereunder
shall be reduced dollar-for-dollar by the amount of any advances made pursuant
to this Section 5.11(i). The Buyers shall have no obligation to make advances
pursuant this Section 5.11(i) to the extent that any Excess Tax Liability arises
as a result of the Tax Attributes being different from the Tax Assumptions.

 

5.12. Hart-Scott-Rodino Act. If not previously filed, as soon as practicable
after the date of this Agreement, the Buyers, the Sellers and the UPC
Stockholders shall, in cooperation with each other, file (or cause to be filed)
with each of the United States Department of Justice (the “DOJ“) and the Federal
Trade Commission (“FTC“) any reports or notifications that may be required to be
filed by them under the HSR Act in connection with the transactions contemplated
by this Agreement. Any fees due from any party to the FTC or DOJ under the HSR
Act in connection with the filing of any of those reports or notifications shall
be shared equally by the Company and the Buyers.

 

5.13. Employees and Employee Benefit Plans.

 

(a) The Buyers shall offer employment (at the base compensation and wage levels
and on other terms and conditions as the Buyers shall determine) to each of the
employees listed on Schedule 5.13. All such employees who accept the Buyers’
offer of employment and actually perform services for the Buyers on or after the
Closing Date are hereinafter referred to as the “Transferring Employees.” The
employment of the Transferring Employees with the Buyers shall be considered
effective and their employment by the Sellers shall terminate and transfer to
the Buyers on the date they first perform services for the Buyers (the
“Employment Date“). Notwithstanding anything set forth below or herein to the
contrary, (i) nothing in this Agreement shall create any obligation on the part
of the Buyers to continue the employment of any employee for any definite period
following the Employment Date, and (ii) nothing in this Agreement shall preclude
the Buyers from altering, amending, or terminating any of its employee benefit
plans, or the participation of any of its employees in such plans, at any time.
The Buyers will assume the liabilities and obligations set forth on Schedule
5.13 of the Disclosure Schedules with respect to compensation and employee
benefits owed to any employees, former employees, agents or independent
contractors of the Sellers.

 

41



--------------------------------------------------------------------------------

(b) Schedule 5.13 of the Disclosure Schedules sets forth any earned, unused
vacation and (if applicable) sick days of the Transferring Employees accrued on
the books of the Sellers as of the Employment Date in accordance with the
Sellers’ vacation and sick pay policy. The Sellers shall retain all liability
for any and all earned, unused vacation and sick days of the Transferring
Employees that is not specifically disclosed on Schedule 5.13 of the Disclosure
Schedules, but all such earned and unused vacation and sick days which are
disclosed shall become the sole and exclusive liability of the Buyers.

 

(c) Except as disclosed in Schedule 3.19 of the Disclosure Schedules and as
expressly assumed by the Buyers under this Section 5.13, the Sellers shall be
liable for, and indemnify and hold the Buyers harmless from, all claims,
demands, costs or other liabilities, including reasonable attorneys’ fees: (i)
related to the employees of the Buyers who do not become Transferring Employees;
including individuals who may be covered by Section 5.4, above; (ii) to the
extent such liability arises from any action, event or course of conduct (except
for any action, event or course of conduct by the Buyers) that occurs prior to
the Employment Date; or (iii) to the extent such liability arises under or
relates to any employee benefit plan, program or arrangement of the Sellers.
This provision is intended to cover all employment claims asserted by the
Sellers’ employees (other than those disclosed on Schedule 3.19 or Schedule 5.13
of the Disclosure Schedules) that arose out of, or in connection with, their
employment by the Sellers, including claims or actions based on allegations of
wrongful discharge, retaliatory discharge, breach of contract, promissory
estoppel, intentional infliction of emotional distress, defamation and/or other
common law claims; claims or actions alleging discrimination on the basis of
race, color, sex, religion, national origin, age, disability or handicap under
42 U.S.C. § 1981, Title VII of the Civil Rights Act of 1964, the Age
Discrimination in Employment Act of 1967 (“ADEA“), the Rehabilitation Act of
1973, the Equal Pay Act of 1963, the Americans with Disabilities Act of 1990,
and the Civil Rights Act of 1991; claims or actions alleging a failure to make
reasonable accommodations under the Americans with Disabilities Act of 1990 or
the Rehabilitation Act of 1973; claims or actions arising under the National
Labor Relations Act, the Family and Medical Leave Act of 1993, the Occupational
Safety and Health Act, and the Employee Retirement Income Security Act of 1974
(all as amended); and claims or actions arising under any other federal, state
or local law, ordinance, rule or regulation.

 

(d) Except as otherwise required by the terms of any such plan or applicable law
or except with respect to the Assumed Plans, if any, as of the Employment Date
all Transferring Employees shall cease active participation in any Benefit Plan
or benefit arrangement sponsored or maintained by the Sellers.

 

(e) Except with respect to those individuals that are currently continuing group
health plan coverage under Section 4980B of the Code (“COBRA“) as of the
Employment Date and those that are or may become eligible to elect to continue
group health plan coverage under COBRA under any Benefit Plan on or after the
Employment Date, and in each case as specifically disclosed on Schedule 5.13 of
the Disclosure Schedules and notwithstanding the allocation of COBRA obligations
under IRS Regulation Section 54.4980B-9 (Q&A-8(c)), the

 

42



--------------------------------------------------------------------------------

Sellers shall be and remain responsible for providing continuation coverage to
employees (and their covered dependents) who do not become Transferring
Employees and to Transferring Employees (and their covered dependents) under
each of its applicable health plans with respect to all qualifying events under
COBRA and comparable state law which occur on or before the Employment Date.

 

(f) With respect to each Transferring Employee, to the extent not disclosed in
Schedule 3.19 or Schedule 5.13 of the Disclosure Schedules, the Sellers shall
retain the obligation and liability for any workers’ compensation or similar
workers’ protection claims with respect to any such individual, whether incurred
prior to, on or after the Employment Date which are the result of an injury or
illness originating prior to or on the Employment Date.

 

(g) Complete copies of the personnel records of Transferring Employees shall be
transferred to the Buyers on the Employment Date.

 

(h) Unless such obligation is waived by the Buyers on or prior to the Employment
Date, the Sellers agree to transfer sponsorship, and the Buyers agree to assume
sponsorship, as of the Employment Date, of those Benefit Plans that are
“employee welfare benefit plans” within the meaning of Section 3(1) of ERISA and
related other agreements, as applicable, of the Sellers which are specifically
identified on Schedule 5.13 (collectively, the “Assumed Plans“), subject to the
consent and agreement of all related parties (i.e., insurance companies,
third-party administrators, etc.), which the parties agree to use their
reasonable efforts to obtain prior to the Employment. The Sellers shall transfer
or cause to be transferred any assets associated with the Assumed Plans
simultaneously with the transfer of sponsorship contemplated in this Section
5.13. The Sellers shall be and remain solely responsible for (i) all reporting
and disclosure obligations and funding obligations, if any, related to the
Assumed Plans through and including the Employment Date, (ii) any and all
liabilities and obligations that were incurred by any covered person under any
of the Assumed Plans on or prior to the Employment Date unless specifically
disclosed on Schedule 5.13, and (iii) all other obligations required by any and
all laws (including, but not limited to the Code and ERISA) relating to such
Assumed Plans through and including the Employment Date unless such liabilities
are specifically disclosed on Schedule 5.13. The Seller shall provide the
Purchaser with all requested information concerning the administration of such
Assumed Plans prior to and following the Employment Date.

 

(i) No Transferring Employee or other current or former employee of the Sellers
including any beneficiary or dependent thereof, or any other person not a party
to this Agreement, shall be entitled to assert any claim hereunder as a
third-party beneficiary to this Agreement.

 

5.14. Monthly Financial Statements. The Sellers will deliver to the Buyers, as
soon as available and in any event within fifteen (15) calendar days after the
end of each calendar month ending on or after the date of this Agreement and
prior to Closing, but excluding the calendar month in which Closing, statements
of operations of the Business for such month and for that part of the fiscal
year ending with such month, and the related balance sheet as at the end of such
month, certified by the chief financial officer of each Seller to present fairly
the financial position of the Business as at the end of such month and the
results of its operations for the periods then ended and to have been prepared
in accordance with GAAP Consistently Applied.

 

43



--------------------------------------------------------------------------------

5.15. Further Assurances. The Sellers and the UPC Stockholders from time to time
after the Closing, at the Buyers’ request, will execute, acknowledge and deliver
to the Buyers such other instruments of conveyance and transfer and will take
such other actions and execute such other documents, certifications, and further
assurances as the Buyers may reasonably require in order to vest more
effectively in the Buyers or to put the Buyers more fully in possession of the
Acquired Assets or better enable the Buyers to complete, perform and discharge
any of the Assumed Liabilities. Each party shall cooperate and deliver such
instruments and take such action as may be reasonably requested by the other
party in order to carry out the provisions and purposes of this Agreement and
the transactions contemplated hereby.

 

5.16. Surveys. The Sellers shall cooperate with the Buyers and use their
commercially reasonable efforts to cause to be delivered to the Buyers, at the
Buyers’ sole cost and expense, no later than fifteen (15) days prior to Closing,
as-built surveys of each parcel of Owned Real Estate (collectively, the
“Surveys“) in accordance with (i) the 1999 minimum standard detail requirements
for ALTA/ACSM Land Title Surveys, including, without limitation, Table A items
2, 3, 4, 6, 7, 8, 9, 10, 11 and 13 and such additional or different Table A
Items as the Buyers may, in its discretion, require, (ii) with the Accuracy
Standards (as adopted by ALTA and ACSM) of an Urban Survey, and (iii) local
standards required by the Buyers, in its discretion, dated after the date
hereof, and showing, without limiting the foregoing, with respect to each parcel
of the Owned Real Estate, all easements and other appurtenances benefiting and
all easements and other encumbrances burdening such parcel. Each Survey shall be
certified to any lender providing financing to the Buyers for the transactions
contemplated hereby, the Buyers, the title company providing the Title Insurance
(the “Title Company“) and any other person reasonably requested by the Buyers
and shall comply with any requirements imposed by the Title Company as a
condition to the removal of any survey exception from the general exceptions to
the Title Insurance covering the Owned Real Estate shown on such survey.

 

5.17. Rebates and Discounts.

 

(a) In the event that any Contract for the sale of finished goods to customers
of the Sellers which is assumed by the Buyers provides for quantity price
discounts, rebates or other allowances for the purchaser based upon purchases
for the calendar year or other period in which the Closing occurs, the discount,
rebate or allowance shall be determined by the Sellers and the Buyers at the end
of such period and an allocation thereof shall be made as between the Sellers
and the Buyers, based upon the dollar volume or number of units of sales on
which such discount, rebate or allowance is based, allocated pro rata between
sales under the contract before and after the Closing Date during the relevant
contract period.

 

(b) Any payments required to be made by the parties pursuant to this Section
5.17 shall be paid, with respect to each Contract, by certified or official bank
check within five Business Days after the allocation of the discount, rebate or
other allowance has been finally determined.

 

44



--------------------------------------------------------------------------------

5.18. Collection of Receivables. The Sellers shall, by letter prepared by the
Buyers (the “Letter“), irrevocably authorize, instruct and direct that the
account parties of all accounts, notes and receivables (including insurance
proceeds) constituting Acquired Assets (such parties, the “Seller Account
Parties“) shall make and deliver all payments relating thereto on or after the
Closing to such location, bank and account (the “Lockbox Account“) as the Buyers
shall specify. The Letter shall cover all such matters as Buyer shall reasonably
determine. If, notwithstanding such Letter, any of the Seller Account Parties
remits payments on or after the Closing directly or indirectly to the Sellers or
their Affiliates instead of to the Lockbox Account, the Sellers agree that
Sellers shall promptly (and in any event no later than two Business Days
following receipt) deliver all such payments (including but not limited to
negotiable instruments which shall be duly endorsed by the Sellers to the order
of the Buyers) to the Buyers. The Sellers hereby irrevocably designate, make,
constitute and appoint the Buyers (and all persons designated by the Buyers) as
Sellers’ true and lawful attorneys-in-fact to do any of the following in the
sole discretion of the Buyers: to receive, give receipts for, take, endorse,
assign, deliver, deposit, demand, collect, sue on, compound, and give
acquittance for any and all information, documents, payments forms (including
negotiable and non-negotiable instruments) and proceeds received by Buyers via
the Lockbox Account or from the Sellers that relate to the accounts, notes and
receivables (including insurance proceeds) of the Seller Account Parties
constituting Acquired Assets. Each of the Sellers shall use its best efforts to
assist the Buyers in collecting in full from Seller Account Parties all amounts
owed pursuant to all accounts, notes and receivables constituting Acquired
Assets.

 

5.19. Title Insurance. The Buyers shall obtain and Sellers shall use its
commercially reasonable efforts to cause to be delivered to Buyers, at the
Buyers’ sole expense but at standard rates, good and valid title insurance
policies or, in final form, irrevocable ALTA title insurance binders or
commitments, from the Title Company reasonably acceptable to the Buyers and its
senior lenders (the “Title Insurance“), dated as of the open of business of the
Closing Date, insuring such Buyer as the fee owner of such Seller’s parcels of
Owned Real Estate as of Closing and in connection with the issuance of the
policies of Title Insurance, execute and deliver, or cause to be executed and
delivered, to the Title Company any affidavits reasonably requested by the Title
Company or the Buyers in connection with the issuance of the policies as
required hereunder so that such insurance shall be endorsed to waive the title
companies’ rights to raise the Buyers’ imputed knowledge of the Sellers as a
defense to insurance if Buyer is acquiring the entity which owns the Owned Real
Estate. Each such policy or binder, as to the insurer, the insured, the dollar
limit and amount of coverage and the exceptions and conditions thereof shall be
reasonably satisfactory to the Buyers and their senior lenders, with such
endorsements thereto, including a zoning endorsement, as may reasonably be
requested by the Buyers or their senior lenders.

 

5.20. Use of Names. On or before the Closing Date, UPC shall amend its charter
to remove “Unit Parts Company” and any similar words from its corporate name. On
and after the Closing Date, UPC shall, and shall cause its Affiliates to,
discontinue all use of the names and marks listed on Schedule 1.1 of the
Disclosure Schedules alone or in any combination of any words or marks
confusingly similar thereto.

 

5.21. Supplements to Disclosure Schedules. The Sellers shall have the right from
and after the date hereof until the seventh day prior to the Closing Date to
amend or written

 

45



--------------------------------------------------------------------------------

supplement the Disclosure Schedules attached to this Agreement for any event
which first occurs after the date hereof. As promptly as practicable after any
event described below which first occurs after the date hereof, the Sellers will
provide the Buyers with a supplement or amendment to the Disclosure Schedules
with respect to any matter, condition or occurrence hereafter arising which, if
existing or occurring on the date of this Agreement, would have been required to
be set forth or described in such Disclosure Schedules. No claim for breach of
this Agreement may be made by the Buyers based on any disclosure made by Sellers
in any such amended or supplemented Disclosure Schedules. In connection with the
delivery of any amended or supplemented Disclosure Schedules, the Sellers shall
promptly provide to the Buyers all additional information reasonably requested
by the Buyers in order to make a determination as to whether the Buyers shall
accept such supplement of the Disclosure Schedules. Promptly after making such
determination, the Buyers shall, in their sole discretion, either (i) accept
such amended or supplemented Disclosure Schedules, in which case the Buyers
shall be deemed at Closing to have waived any claim with respect to the contents
thereof, or (ii) terminate this Agreement.

 

ARTICLE VI.

CONDITIONS TO PARENT’S AND REMY’S OBLIGATIONS

 

The obligation of Parent and Remy to consummate the transactions contemplated
hereby at the Closing shall be subject to the satisfaction (or waiver) on or
prior to the Closing Date of all of the following conditions:

 

6.1. Representations and Warranties True and Correct. All of the representations
and warranties of the Sellers and the UPC Stockholders contained in this
Agreement or in any written certificate delivered pursuant to this Agreement (i)
that are qualified by materiality shall be true and correct in all respects on
the date of this Agreement and on and as of the Closing Date as though made on
and as of that date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date subject
to such qualification), and (ii) that are not qualified by materiality shall be
true and correct in all material respects on the date of this Agreement and on
and as of the Closing Date as though made on and as of that date (or, if any
such representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date).

 

6.2. Covenants and Agreements Performed. The Sellers and the UPC Stockholders
shall have performed or complied with, in all material respects, or delivered,
all covenants, agreements, conditions or document required by this Agreement to
be performed, complied with, or delivered by the Sellers or the UPC Stockholders
prior to or on the Closing Date.

 

6.3. Sellers’ and UPC Stockholders’ Closing Certificate. The Buyers shall have
been furnished with a certificate executed by each Seller (the “Sellers’ Closing
Certificate“) and each UPC Stockholder (the “UPC Stockholders’ Closing
Certificates“), dated the Closing Date, certifying that the conditions set forth
in Sections 6.1 and 6.2 have been fulfilled at or prior to the Closing Date.

 

46



--------------------------------------------------------------------------------

6.4. No Prohibition. No statute, rule or regulation, or order of any court or
administrative agency shall be in effect that prohibits the Buyers from
consummating the transactions contemplated hereby or the ability of the Business
to be conducted in substantially the manner that the Business was being
conducted prior to the Closing.

 

6.5. Third Party Consents. The Sellers and the UPC Stockholders shall have
received the consents from third parties, if any, set forth on Schedule 3.17 of
the Disclosure Schedules in forms reasonably acceptable to the Buyers.

 

6.6. Governmental Consents. The waiting period under the HSR Act, if applicable,
shall have expired or been terminated and all other consents, approvals,
authorizations, exemptions, and waivers from governmental agencies, if any, that
shall be required in order to consummate the transactions contemplated hereby,
shall have been obtained.

 

6.7. Proceedings. No action or proceeding shall be pending or threatened to
restrain or prevent the consummation of the transactions contemplated hereby or
that substantially interferes with the ability of the Business to be conducted
in substantially the manner that such business was being conducted prior to the
Closing.

 

6.8. Opinion. The Buyers shall have received a written opinions, dated the
Closing Date, of (i) McAfee & Taft, (ii) the Sellers’ Nevada counsel and (iii)
the Sellers Mexico counsel containing such matters reasonably requested by the
Buyers.

 

6.9. Consent, Estoppel and Nondisturbance Certificates. The Buyers shall have
received the duly executed Consent, Estoppel and Nondisturbance Certificates
from the landlords of Leased Real Estate.

 

6.10. Title Insurance and Affidavits. On or prior to the Closing Date, as a
condition precedent to the obligations of the Buyers hereunder, Buyer shall have
received a mark up of the title commitment providing for the Title Insurance
and, in connection with the issuance of the policies of Title Insurance, Sellers
shall execute and deliver, or cause to be executed and delivered, to the Title
Company any affidavits reasonably requested by the Title Company or the Buyers
in connection with the issuance of the policies as required under Section 5.21
hereof and hereunder so that such insurance shall be endorsed to waive the Title
Company’s rights to raise the Buyers’ imputed knowledge of the Sellers as a
defense to insurance.

 

6.11. FIRPTA Certificate. The Sellers shall have delivered to the Buyers a
certificate of each Seller, reasonably satisfactory to the Buyers, prepared in
accordance with Treasury regulations sections 1.1445-2(c)(3) promulgated under
the Code and dated as of the Closing Date.

 

6.12. Material Adverse Effect. Between the date hereof and the Closing Date,
there shall have occurred no event that would have a Material Adverse Effect.

 

6.13. Canadian Tire Transaction. The Companies shall have entered into a
contract for either (a) the purchase and distribution of alternators and
starters with Hitachi Automotive Products and Canadian Tire Corporation, Limited
or (b) the core reduction program with Canadian Tire Corporation, in either
case, on terms and conditions reasonably satisfactory to the Buyers.

 

47



--------------------------------------------------------------------------------

6.14. Consent of Buyers’ Lenders. The Buyers shall have received written consent
to the transactions contemplated hereby from Congress Financial Corporation
(Central), as Administrative Agent under the Buyers’ Second Amended and Restated
Loan and Security Agreement dated April 23, 2004 among Parent, certain
subsidiaries of Parent, Congress Financial Corporation (Central) as
Administrative Agent and US Collateral Agent and the lenders named therein.

 

ARTICLE VII.

CONDITIONS TO THE SELLERS’ AND THE UPC STOCKHOLDERS’ OBLIGATIONS

 

The obligations of the Sellers and the UPC Stockholders to consummate the
transactions contemplated hereby at the Closing shall be subject to the
satisfaction (or waiver) on or prior to the Closing Date of all of the following
conditions:

 

7.1. Representations and Warranties True and Correct. All of the representations
and warranties of the Buyers contained in this Agreement or in any written
certificate delivered pursuant to this Agreement shall be true and correct on
the date of this Agreement or such certificate, as the case may be, and shall be
true and correct on and as of the Closing Date as if made on and as of the
Closing Date (except for representations and warranties that expressly relate to
a date earlier than the Closing Date, which shall continue to be true and
correct as of the specified date).

 

7.2. Covenants and Agreements Performed. The Buyers shall have performed or
complied with, or delivered, all covenants, agreements, conditions or documents
required by this Agreement to be performed, complied with, or delivered by the
Buyers prior to or on the Closing Date.

 

7.3. The Buyers Closing Certificate. The Sellers shall have been furnished with
a certificate executed by an officer of each of Parent and Buyer (the “Buyers’
Closing Certificate“), dated the Closing Date, certifying that the conditions
set forth in Sections 7.1 and 7.2 have been fulfilled at or prior to the Closing
Date.

 

7.4. No Prohibition. No statute, rule or regulation, or order of any court or
administrative agency shall be in effect that prohibits the Sellers from
consummating the transactions contemplated hereby.

 

7.5. Governmental Consents. The waiting period under the HSR Act, if applicable,
shall have expired or been terminated and all consents, approvals,
authorizations, exemptions, and their waivers from governmental agencies that
shall be required in order to consummate the transactions contemplated hereby,
if any, shall have been obtained.

 

7.6. Proceedings. No action or proceeding shall be pending or threatened to
restrain or prevent the consummation of the transactions contemplated hereby.

 

48



--------------------------------------------------------------------------------

7.7. Opinion. The Sellers shall have received a written opinion, dated as of the
Closing Date of Dechert LLP, substantially to the effect set forth on Exhibit
7.7 attached hereto and containing such other matters as may be reasonably
requested by the Sellers.

 

7.8. Patent Litigation. The Buyers shall have released or dismissed with
prejudice the Sellers from any claims relating to infringement by the Companies
of U.S. Patent Numbers 4,604,538, 5,268,605, 5,307,000 and 5,252,878, each of
which cover various features of automotive starters and alternators.

 

ARTICLE VIII.

TERMINATION PRIOR TO CLOSING

 

8.1. Termination. This Agreement may be terminated at any time prior to the
Closing:

 

(a) By the mutual written consent of the Buyers and UPC; or

 

(b) By UPC or the Buyers by written notice given to the other, if the Closing
has not occurred on or before April 1, 2005 through no fault of (i) Parent and
Remy, in the case of notice from Parent or Remy, or (ii) the Stockholder or the
Sellers, in the case of notice from the UPC; or

 

(c) By either UPC or the Buyers by written notice given to the other, if there
has been a material breach by (i) Parent and Remy, in the case of notice from
UPC, or (ii) the Sellers, in the case of notice from Parent and Remy, of any of
the representations, warranties, covenants or agreements made by such person in
this Agreement.

 

(d) By Parent or Remy by written notice to UPC of the failure of any condition
of Article VI.

 

(e) By UPC or the Sellers by written notice to the Buyers of the failure of any
condition of Article VII.

 

(f) by Parent or Remy pursuant to Section 5.21.

 

8.2. Effect on Obligations. Termination of this Agreement pursuant to Section
8.1 hereof shall terminate all obligations of the parties hereunder, except for
their obligations under Article IX hereof (regarding indemnification) and
Section 10.9 (regarding public announcements) hereof; provided, however, that
termination pursuant to Section 8.1(c) hereof by reason of a breach of any
covenant or agreement shall not relieve the breaching party (whether or not it
is the terminating party) from any liability to the other party hereto arising
from or related to such breach.

 

49



--------------------------------------------------------------------------------

ARTICLE IX.

SURVIVAL AND INDEMNIFICATION

 

9.1. Survival. The representations and warranties and covenants under this
Agreement or in any statement or certificate furnished or to be furnished
pursuant hereto or in connection with the transactions contemplated hereby shall
survive until the expiration of the two (2)-year period following the Closing
Date (the “Survival Period“) and no action or claim for Losses (as hereinafter
defined) resulting from any misrepresentation or breach of warranty shall be
brought or made after the Survival Period, except that such time limitation
shall not apply to:

 

(a) claims for misrepresentations and breach of warranties relating to Section
3.1, Sections 3.2 and 4.1 hereof (relating to organization), Section 3.3 hereof
(relating to subsidiaries), Section 3.8 (relating to title) and Section 3.18 and
4.2 hereof (relating to authority), or claims relating to breaches of the
covenants set forth in Section 5.5(b) (relating to consents), Section 5.9
(non-compete), Section 5.10 (confidentiality), Section 5.11 (tax matters),
Section 5.13 (relating to employees), Section 5.15 (further assurances) and 5.20
(use of names), all of which may be asserted without limitation;

 

(b) claims for misrepresentations and breach of warranties relating to Section
3.14 hereof (relating to environmental matters), Section 3.15 hereof (relating
to employee benefit matters) and Section 3.16 hereof (relating to tax matters),
which may be asserted until sixty (60) days after the running of the applicable
statute of limitations (giving effect to any waiver or extension thereof); and

 

(c) any claims which have been asserted and which are the subject of a written
notice from any Seller or the Stockholder to the Buyers or from the Buyers to
the Sellers or any UPC Stockholder, as may be applicable, prior to the
expiration of the Survival Period, which notice specifies in reasonable detail
the nature of the claim.

 

9.2. General Indemnification.

 

(a) Each of the Sellers and the UPC Stockholders, jointly and severally, shall
indemnify and defend the Buyers and each of their respective directors,
officers, employees, consultants, representatives, agents and other Affiliates
and shall hold each of them harmless from and against all Losses that are
incurred or suffered by any of them in connection with or resulting from:

 

(i) any misrepresentation or breach of, or inaccuracy in, any representation or
warranty made by the Companies or the UPC Stockholders in this Agreement, any
Ancillary Agreement or any schedule or Disclosure Schedule furnished or to be
furnished to the Buyers in connection with or as contemplated by this Agreement;

 

(ii) any breach of any covenant made by the Companies or the UPC Stockholders in
this Agreement, any Ancillary Agreement or any schedule or Disclosure Schedule
furnished or to be furnished to the Buyers in connection with or as contemplated
by this Agreement, whether such covenant requires performance prior to or after
the Closing, or any breach of any covenant made by the Companies or the UPC
Stockholders in this Agreement, any Ancillary Agreement or any schedule or
Disclosure Schedule furnished or to be furnished to the Buyers in connection
with or as contemplated by this Agreement, which covenant of the Companies or
the UPC Stockholders requires performance prior to the Closing;

 

50



--------------------------------------------------------------------------------

(iii) any Losses created by any by-law or certificate of incorporation
provision, agreements, or insurance policy provisions relating to the
indemnification of any person who was an officer or director of any Seller prior
to the Closing and any Losses created by any by-law or certificate of
incorporation provision, agreements, or insurance policy provisions relating to
the indemnification of any person who was an officer or director of any Acquired
Subsidiary prior to the Closing to the extent such Losses were occasioned by
events or omissions occurring prior to the Closing;

 

(iv) any Retained Liabilities; and

 

(v) the enforcement by the Buyers of its indemnification rights under this
Agreement.

 

(b) Each of the Buyers shall, jointly and severally, indemnify the Sellers, the
Stockholder and the UPC Stockholders and each of their respective directors,
partners, officers, employees, consultants, representatives, agents and other
affiliates, and shall hold each of them harmless from and against all Losses
that are incurred or suffered by them in connection with or resulting from:

 

(i) any misrepresentation or breach of any representation or warranty made by
the Buyers in this Agreement, any Ancillary Agreement or any schedule furnished
or to be furnished to the Sellers and the UPC Stockholders in connection with or
as contemplated by this Agreement;

 

(ii) any breach of any covenant made by the Buyers in this Agreement, any
Ancillary Agreement or any schedule furnished or to be furnished to the Sellers
and the UPC Stockholders in connection with or as contemplated by this
Agreement;

 

(iii) any Assumed Liabilities; and

 

(iv) the enforcement by the Sellers and the UPC Stockholders of their
indemnification rights under this Agreement.

 

(c) Notwithstanding the foregoing, (i) the Sellers shall not be obligated to
provide any such indemnification for Losses pursuant to claims (other than third
party claims) under Section 9.2(a)(i) hereof, and (ii) the Buyers shall not be
obligated to provide any such indemnification for Losses pursuant to claims
(other than third party claims) under Section 9.2(b)(i) hereof, unless the
aggregate amount that the Sellers, the UPC Stockholders or the Buyers, as
applicable, are entitled to recover in respect of all such claims exceeds
$325,000 (the “Deductible“), in which case the indemnitor shall be liable only
for such Losses in excess of the Deductible.

 

No limitation or condition of liability provided in this Article IX shall apply
(i) to any misrepresentation or breach of warranty contained herein if such
misrepresentation or breach of warranty was made with actual knowledge that it
contained an untrue statement or omitted to state a material fact necessary to
make the statements therein not misleading, or with intent to deceive or
defraud, (ii) to any matters set forth in Section 5.11 hereof or (iii) to any
breaches of the covenants and agreements under this Agreement or in any
statement or certificate furnished

 

51



--------------------------------------------------------------------------------

or to be furnished pursuant hereto or in connection with the transactions
contemplated hereby. For purposes of determining the existence of any
misrepresentation, breach of warranty, or nonfulfillment of any covenant or
agreement, and calculating the amount of any Losses incurred in connection with
any such misrepresentation, breach of warranty, or nonfulfillment of any
covenant or agreement, any and all references to material or Material Adverse
Effect (or other correlative terms) shall be disregarded.

 

(d) (i) A party entitled to indemnification hereunder shall herein be referred
to as an “Indemnitee.” A party obligated to indemnify an Indemnitee hereunder
shall herein be referred to as an “Indemnitor.” As soon as is reasonable after
an Indemnitee either (a) receives notice of any claim or the commencement of any
action by any third party which such Indemnitee reasonably believes may give
rise to a claim for indemnification from an Indemnitor hereunder or (b) sustains
any Loss not involving a third-party claim or action which such Indemnitee
reasonably believes may give rise to a claim for indemnification from an
Indemnitor hereunder, such Indemnitee shall, if a claim in respect thereof is to
be made against an Indemnitor under Article IX hereof, notify such Indemnitor in
writing in reasonable detail of such claim, action or Loss, as the case may be;
provided, however, that failure to notify Indemnitor shall not relieve
Indemnitor of its indemnity obligation, except to the extent Indemnitor is
actually prejudiced in its defense of the action by such failure. Any such
notification must be in writing and must state in reasonable detail the nature
and basis of the claim, action or Loss, to the extent known. Except as provided
in this Section 9.2, Indemnitor shall have the right, using counsel reasonably
acceptable to the Indemnitee, to contest, defend, litigate or settle any such
third-party claim which involves (and continues to involve) solely monetary
damages; provided that the Indemnitor shall have notified the Indemnitee in
writing of its intention to do so within fifteen (15) days of the Indemnitee
having given notice of the third-party claim to the Indemnitor and; provided,
further, that (1) the Indemnitor expressly agrees in such notice to the
Indemnitee that, as between the Indemnitor and the Indemnitee, the Indemnitor
shall be solely obligated to fully satisfy and discharge the third-party claim
notwithstanding any limitation with respect to indemnification included in this
Agreement; (2) if reasonably requested to do so by the Indemnitee, the
Indemnitor shall have made reasonably adequate provision to ensure the
Indemnitee of the financial ability of the Indemnitor to satisfy the full amount
of any adverse monetary judgment that may result from such third party claim;
(3) assumption by the Indemnitor of such Third Party Claim could not reasonably
be expected to cause a material adverse effect on the Indemnitee’s business; and
(4) the Indemnitor shall diligently contest the third-party claim (the
conditions set forth in clauses (1), (2), (3) and (4) being collectively
referred to as the “Litigation Conditions“). The Indemnitee shall have the right
to participate in, and to be represented by counsel (at its own expense) in any
such contest, defense, litigation or settlement conducted by the Indemnitor;
provided, that the Indemnitee shall be entitled to reimbursement therefor if the
Indemnitor shall lose its right to contest, defend, litigate and settle the
third-party claim. The Indemnitor shall not be entitled, or shall lose its
right, to contest, defend, litigate and settle the third-party claim if the
Indemnitee shall give written notice to the Indemnitor of any objection thereto
based upon the Litigation Conditions.

 

(ii) The Indemnitor, if it shall have assumed the defense of any third-party
claim as provided in this Agreement, shall not consent to a settlement of, or
the entry of any judgment arising from, any such third-party claim without the
prior written consent of the Indemnitee (which consent shall not be unreasonably
withheld or delayed). The Indemnitor shall

 

52



--------------------------------------------------------------------------------

not, without the prior written consent of the Indemnitee, enter into any
compromise or settlement which commits the Indemnitee to take, or to forbear to
take, any action or which does not provide for a complete release by such third
party of the Indemnitee. The Indemnitee shall have the sole and exclusive right
to settle any third-party claim, on such terms and conditions as it deems
reasonably appropriate, to the extent such third-party claim involves equitable
or other non-monetary relief, and shall have the right to settle any third-party
claim involving monetary damages with the written consent of the Indemnitor,
which consent shall not be unreasonably withheld or delayed. All expenses
(including without limitation attorneys’ fees) incurred by the Indemnitor in
connection with the foregoing shall be paid by the Indemnitor. No failure by an
Indemnitor to acknowledge in writing its indemnification obligations under this
Article IX shall relieve it of such obligations to the extent such obligations
exist.

 

(iii) If an Indemnitee is entitled to indemnification against a third-party
claim, and the Indemnitor fails to accept a tender of, or assume the defense of,
a third-party claim pursuant to this Section 9.2, the Indemnitor shall not be
entitled, or shall lose its right, to contest, defend, litigate and settle such
a third-party claim, and the Indemnitee shall have the right, without prejudice
to its right of indemnification hereunder, in its discretion exercised in good
faith, to contest, defend and litigate such third-party claim, and may settle
such third-party claim either before or after the initiation of litigation, at
such time and upon such terms as the Indemnitee deems fair and reasonable,
provided that at least ten (10) days prior to any such settlement, written
notice of its intention to settle is given to the Indemnitor. If, pursuant to
this Section 9.2, the Indemnitee so contests, defends, litigates or settles a
third-party claim for which it is entitled to indemnification hereunder, the
Indemnitee shall be reimbursed by the Indemnitor for the reasonable attorneys’
fees and other expenses of contesting, defending, litigating and/or settling the
third-party claim which are incurred from time to time.

 

9.3. Right to Offset; Payment of Losses.

 

(a) Without limiting any other remedies available at law or in equity, the
Buyers shall have the right to set off against any payments due and owing from
the Buyers to the Sellers or the UPC Stockholders, to the extent the Buyers have
suffered a Loss and made a claim for indemnity against the Sellers or the UPC
Stockholders under this Article IX, including, without limitation, the right to
set off against or withhold amounts owed under the Earn Out.

 

(b) From and after the Closing, any indemnification to which the Buyers are
entitled under this Agreement as a result of any Losses pursuant to Claims under
Sections 9.2(a)(i), (ii), (iii) and (v) shall first be satisfied by set off
against the Sellers’ Earn Out payments; provided, that Losses incurred by the
Buyers pursuant to Section 5.11(c)(ii) may only be set off against or withheld
from amounts owed under the Earn Out; provided, further that the maximum amount
recoverable by the Buyers for Losses under the foregoing Sections 9.2(a)(i),
(ii), (iii) and (v) shall not exceed the Net Cash Amount plus the aggregate Earn
Out consideration paid to the Sellers. The Sellers shall deliver to the Buyers a
promissory note in the form of Exhibit 9.3 which note shall evidence the Sellers
obligation to pay the Buyers for the Losses and shall be due and payable
concurrently with the next payment of Earn Out consideration. In the event that
the Earn Out consideration paid to the Sellers is not sufficient to satisfy the
full amount of the Losses then owed to the Buyers, such remaining amounts shall
be due and payable in connection with the final payment of Earn Out
consideration; provided, that if

 

53



--------------------------------------------------------------------------------

the Buyers have no additional payment obligations pursuant to the Earn Out, all
Losses shall be due and payable immediately by the Sellers. For the avoidance of
doubt, in no event shall the Sellers be entitled to set off Losses against the
Earn Out with respect to Claims made under Section 9.2(a)(iv) and all such
Losses shall be due and payable immediately.

 

9.4. Adjustment in Purchase Price. Any indemnification payments made to Sellers
or the UPC Shareholders by the Buyers under this Article IX shall be treated as
an increase in the Purchase Price and any payments made by the Sellers or the
UPC Shareholders to the Buyers hereunder shall be treated as a reduction in
Purchase Price.

 

9.5. Sole Remedy. Subject to Section 9.3, the indemnification provided for in
this Article IX shall be the sole remedy of the parties hereto and their
respective successors or assigns in respect of any claim for monetary damages
arising under or out of this Agreement or any Ancillary Agreement; provided,
however, that this Section 9.5 shall not apply to Losses resulting from willful
or intentional misrepresentations or fraud.

 

9.6. Investigation. No right to indemnification under this Article IX shall be
limited by reason of any investigation or audit conducted before or after the
Closing of any party hereto or the knowledge of such party of any breach of any
representation, warranty, agreement or covenant by the other party at any time,
or the decision by such party to complete the Closing.

 

9.7. Calculation of Losses; Tax Treatment of Additional Payments. The rights of
any Indemnitee under this Article IX shall be limited as follows:

 

(a) The amount of any Losses incurred by such parties shall be reduced by the
net amount of the Tax benefits actually realized by such parties or any of their
Affiliates by reason of such Loss; and

 

(b) The amount of any Losses incurred by such parties shall be reduced by the
net amount such parties actually recover (after deducting all attorney’s fees,
expenses and other costs of recovery) from any insurer and such parties shall
use reasonable efforts to effect any such recovery; provided, that the amounts
of any increase in insurance premium or retroactive premiums or premium
adjustments resulting from the making of a claim or claims against insurers
shall, for this purpose, be deemed to be deducted from the amount so paid by
such insurers.

 

ARTICLE X.

MISCELLANEOUS

 

10.1. Interpretive Provisions. Whenever used in this Agreement, (i) “including”
(or any variation thereof) means including without limitation and (ii) any
reference to gender shall include all genders. For purposes of this Agreement,
the Business shall be deemed to be an Affiliate of the Sellers prior to the
Closing and an Affiliate of the Buyers after the Closing.The parties acknowledge
and agree that (i) each party and its counsel have reviewed the terms and
provisions of this Agreement and have contributed to its drafting, (ii) the
normal rule of construction, to the effect that any ambiguities are resolved
against the drafting party, shall not be employed in the interpretation of it,
and (iii) the terms and provisions of this Agreement shall be construed fairly
as to all parties hereto and not in favor of or against any party, regardless of
which party was generally responsible for the preparation of this Agreement.

 

54



--------------------------------------------------------------------------------

10.2. Entire Agreement. This Agreement (including the Disclosure Schedules and
the exhibits attached hereto) constitutes the sole understanding of the parties
with respect to the subject matter hereof.

 

10.3. Successors and Assigns. The terms and conditions of this Agreement shall
inure to the benefit of and be binding upon the respective successors and
assigns of the parties hereto; provided however, that this Agreement may not be
assigned by the Sellers without the prior written consent of the Buyers or be
assigned by the Buyers without the prior written consent of the Sellers, except
that (i) the Buyers may, at their election, assign this Agreement or any part
thereof or any of its rights hereunder to one or more direct or indirect wholly
owned subsidiaries, and (ii) the Buyers or any such assignee may make a
collateral assignment of its rights (but not its obligations) under this
Agreement to any lender providing financing to the Buyers after the Closing.

 

10.4. Headings. The headings of the Articles, Sections, and paragraphs of this
Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction hereof.

 

10.5. Modification and Waiver. No amendment, modification, or alteration of the
terms or provisions of this Agreement shall be binding unless the same shall be
in writing and duly executed by the Buyers, on the one hand, and the Sellers
Representative, on behalf of the Sellers on the other hand, except that any of
the terms or provisions of this Agreement may be waived in writing at any time
by the party that is entitled to the benefits of such waived terms or
provisions. No waiver of any of the provisions of this Agreement shall be deemed
to or shall constitute a waiver of any other provision hereof (whether or not
similar). No delay on the part of any party in exercising any right, power, or
privilege hereunder shall operate as a waiver thereof.

 

10.6. Expenses. Except as otherwise expressly provided herein, each of the
parties hereto shall bear the expenses incurred by that party incident to this
Agreement and the transactions contemplated hereby, including, without
limitation, all fees and disbursements of counsel and accountants retained by
such party, whether or not the transactions contemplated hereby shall be
consummated; provided, however, that the UPC Stockholders shall pay all expenses
of the Sellers incident to the Agreement and the consummation of the
transactions contemplated hereby.

 

10.7. Notices. Any notice, request, instruction, or other document to be given
hereunder by any party hereto to any other party shall be in writing and shall
be given by delivery in person, by electronic facsimile transmission, by
overnight courier or by registered or certified mail, postage prepaid (and shall
be deemed given when, delivered if delivered by hand, when transmission
confirmation is received if telecopied, three days after mailing if mailed, and
one business day after deposited with an overnight courier service if delivered
by overnight courier), as follows:

 

if to the Sellers to:

 

Unit Parts Company

4600 S.E. 59th Street

Oklahoma City, Oklahoma 73126

Attention: Jack Vollbrecht

Telecopy: (405) 672-9979

 

55



--------------------------------------------------------------------------------

with a copy to:

 

McAfee & Taft

Tenth Floor

Two Leadership Square

Oklahoma City, Oklahoma 73102-7103

Attention: Dee A. Replogle, Esq. or Robert L.Garbrecht

Telecopy: (405) 228-7454

 

if to the Buyers to:

 

Remy International, Inc.

2902 Enterprise Drive

Anderson, Indiana 46013

Attention: Chief Financial Officer

Telecopy: (765) 778-6424

 

with a copy to:

 

Dechert LLP

4000 Bell Atlantic Tower

1717 Arch Street Philadelphia Pennsylvania 19103-2793

Attention: Gil C. Tily, Esq.

Telecopy: (215) 655-2224

 

or at such other address for a party as shall be specified by like notice.

 

10.8. Governing Law; Consent to Jurisdiction. This Agreement shall be construed
in accordance with and governed by the laws of the State of Indiana applicable
to agreements made and to be performed wholly within that jurisdiction. Each
party hereto, for itself and its successors and assigns, irrevocably agrees that
any suit, action or proceeding arising out of or relating to this Agreement
shall be instituted only in the United States District Court sitting in the
State of Indiana, United States of America or in the absence of jurisdiction,
the state courts located in Marion County, State of Indiana, and generally and
unconditionally accepts and irrevocably submits to the exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby from which no appeal has been taken or is available in
connection with this Agreement. Each party, for itself and its successors and
assigns, irrevocably waives any objection it may have now or hereafter to the
laying of the venue of any such suit, action or proceeding, including, without
limitation, any objection based on the

 

56



--------------------------------------------------------------------------------

grounds of forum non convenes, in the aforesaid courts. Each of the parties, for
itself and its successors and assigns, irrevocably agrees that all process in
any such proceedings in any such court may be effected by mailing a copy thereof
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to it at its address set forth in Section 10.7 hereof or at
such other address of which the other parties shall have been notified in
accordance with the provisions of Section 10.7 hereof, such service being hereby
acknowledged by the parties to be effective and binding service in every
respect. Nothing herein shall affect the right to serve process in any other
manner permitted by law.

 

10.9. Public Announcements. None of the Sellers, the UPC Stockholders or the
Buyers shall make any public statements, including, without limitation, any
press releases, with respect to this Agreement and the transactions contemplated
hereby without the prior written consent of the other party (which consent shall
not be unreasonably withheld) except as may be required by law. If a public
statement is required to be made by law, the parties shall consult with each
other in advance as to the contents and timing thereof.

 

10.10. No Third Party Beneficiaries. This Agreement is intended and agreed to be
solely for the benefit of the parties hereto, and no other party shall be
entitled to rely on this Agreement or accrue any benefit, claim, or right of any
kind whatsoever pursuant to, under, by, or through this Agreement.

 

10.11. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall for all purposes be deemed to be an original and all of
which shall constitute the same instrument.

 

ARTICLE XI.

CERTAIN DEFINITIONS

 

11.1. “Affiliate” of any Person means any Person, directly or indirectly
controlling, controlled by or under common control with such Person.

 

11.2. “Ancillary Agreement” means any agreement, exhibit, statement, document or
certificate executed and delivered in accordance with or required by this
Agreement, and any other agreement or certificate specifically identified as an
Ancillary Agreement for purposes of this Agreement.

 

11.3. “Authority” means any federal, state, local or foreign governmental or
regulatory entity (or any department, agency, authority or political subdivision
thereof).

 

11.4. “business day” means any day other than a day on which banks in the State
of New York and the Commonwealth of Pennsylvania are required or authorized to
be closed.

 

11.5. “Code” means the Internal Revenue Code of 1986, as amended.

 

11.6. “control” (including the terms “controlled by” and “under common control
with”) means the possession, directly or indirectly or as trustee or executor,
of the power to direct or cause the direction of the management or policies of a
Person, whether through the ownership of stock, as trustee or executor, by
contract or credit arrangement or otherwise;

 

57



--------------------------------------------------------------------------------

11.7. “Environmental Laws” shall mean all foreign, federal, state and local
governmental laws, rules, regulations, ordinances, the common law, judgments,
orders, and consent agreements relating to (i) the protection of the environment
(including air, surface and subsurface water, drinking water supplies, surface
and subsurface land, the interior of any building or building component, soil
and natural resources) or human health or (ii) the presence, Management, Release
or threat of Release of or exposure to Hazardous Substances.

 

11.8. “Environmental Liability“ means, regardless of whether any of the
following are contained in any disclosure schedule to this Agreement or
otherwise disclosed to the Buyers prior to the Closing Date, any and all Losses
known or unknown, foreseen or unforeseen, whether contingent or otherwise, fixed
or absolute, present or arising in the future, asserted against or reasonably
incurred by the Buyers arising out of or related to (1) environmental
conditions, including without limitation, the presence, Release, threat of
Release, Management of or exposure to Hazardous Materials and Environmental
Defects first occurring prior to the Closing Date at, on, in, or under any
property now or previously owned, operated or leased by the Sellers, the UPC
Stockholders or any of their Affiliates in connection with the Business, Real
Estate or Acquired Assets, whether into the air, soil, ground or surface waters
on-site or off-site; provided, however, that Sellers shall not be responsible
for the exacerbation or aggravation of any condition after the Closing to the
extent resulting from the actions of the Buyer after the Closing Date ; or (2)
the off-site transportation, storage, treatment, recycling, disposal or
arrangement for disposal of or distribution prior to the Closing Date of
Hazardous Materials Managed or Released by or on behalf of the Companies, the
UPC Stockholders or any Affiliate or any of the respective predecessors in
interest with respect to the Business, the Real Estate or Acquired Assets or at
or from any property now or previously owned, operated or leased by the
Companies, the UPC Stockholders or any of their Affiliates in connection with
the Business or Acquired Assets; or (3) any violation of any Environmental Law
first existing prior to the Closing Date (including, without limitation, cost
and expenses for pollution control or monitoring equipment required to bring the
Business in to compliance with Environmental Laws and fines, penalties and
defense costs incurred for such reasonable time after the Closing as it takes
the Buyers to come into compliance with Environmental Laws).

 

11.9. “GAAP” means United States generally accepted accounting principles.

 

11.10. “knowledge”, “to the knowledge” or “known” and words of similar import
shall mean the actual or constructive knowledge of a natural person or, with
respect to a Person that is not a natural person, the actual or constructive
knowledge of the officers and management of such Person which such Person could
have known after due inquiry.

 

11.11. “Losses” shall mean any and all losses, liabilities, damages (including
without limitation, punitive, consequential, and special damages, and lost
profits or diminution in value), penalties (including, without limitation,
governmental penalties,) obligations, awards, fines, deficiencies, interest,
claims (including third party claims (including, without limitation, whether or
not meritorious), costs and expenses whatsoever (including reasonable
attorneys’, consultants’ and other professional fees and disbursements of every
kind, nature and description) resulting from, arising out of or incident to (y)
any matter for which indemnification is provided under this Agreement, or (z)
the enforcement by an indemnified party of its rights to indemnification under
this Agreement.

 

58



--------------------------------------------------------------------------------

11.12. “Material Adverse Effect” means and the correlative terms “material” and
“materiality” means any circumstance or event which, individually or in the
aggregate with any other circumstance or event is reasonably likely to be
material and adverse to the business, properties, operations, earnings,
prospects, condition (financial or otherwise), products, assets, results of
operations or liabilities of the Business, the Acquired Assets or the Assumed
Liabilities. For the purposes of this Agreement, the determination of whether a
breach of a representation and warranty or covenant of this Agreement shall be
deemed to be material or to give rise to a Material Adverse Effect shall be
determined on a cumulative basis by adding the effect of the breach of any such
representation and warranty or covenant (determined without regard to any
materiality or Material Adverse Effect qualifiers) to the effect of all other
breaches of representations and warranties and covenants of this Agreement
(determined without regard to any materiality or Material Adverse Effect
qualifiers) for each of the applicable period or periods to which each such
representation, warranties or covenants relate, in all cases before applying the
materiality standard set forth in the preceding sentence, and then determining
whether, for any of the applicable periods, such aggregate sum exceeds the
materiality standard set forth in the preceding sentence. For purposes of this
definition of Material Adverse Effect, the effect of any matter as to any past
period shall be determined based on its actual effect, and its effect as to any
future period shall be determined based on the effect that such matter is
reasonably likely to have.

 

11.13. “Material Contracts” means all written or oral agreements, contracts or
commitments of the following types relating to the Business or by which the
Companies or any assets or properties of the Business (including any Acquired
Assets or Assumed Liabilities) is bound as of the date hereof and between the
date hereof and the Closing Date: (a) any real property leases; (b) any labor or
employment-related agreements; (c) any joint venture and limited partnership
agreements; (d) mortgages, indentures, loan or credit agreements, security
agreements and other agreements and instruments relating to the borrowing of
money or extension of credit; (e) agreements for the sale of goods or products
or performance of services by or with any vendor (or any group of related
vendors) that had annual aggregate payments exceeding $25,000 in any of the last
three calendar years; (f) lease agreements for machinery and equipment, motor
vehicles, or furniture and office equipment or other personal property by or
with any vendor (or any group of related vendors) that had annual aggregate
payments exceeding $10,000 in any of the last three calendar years; (g)
agreements restricting in any manner the right of any Company or the Business to
compete with any other person, or restricting the right of any Company or the
Business to sell to or purchase from any other person; (h) agreements between
any Company and any of its affiliates; (i) guaranties, performance, bid or
completion bonds, surety and appeal bonds, return of money bonds, and surety or
indemnification agreements; (j) custom bonds and standby letters of credit; (k)
any license agreement or other agreements regarding any intellectual property of
others used by any Company in the Business, or by which any Company permits any
third party to use the Intellectual Property; (l) other agreements, contracts
and commitments which cannot be terminated by any Seller on notice of thirty
(30) days or less and without payment by any Company of less than $10,000 upon
such termination and (m) powers of attorney.

 

11.14. “Material Real Estate Impairment” shall mean: (1) a material adverse
effect upon the value of the individual Owned Real Estate so affected, or (2) a
material impairment of the use of, or the conduct of the Business at, any of the
individual Owned Real Estate so affected.

 

59



--------------------------------------------------------------------------------

11.15. “Person” or “person” means an individual, corporation, partnership,
association, limited liability company, trust, unincorporated organization,
other entity or group (as group is defined in Section 13(d)(3) of the Exchange
Act).

 

11.16. “POS Contracts” means the agreements set forth on Schedule 11.16 hereto.

 

11.17. “Subsidiary” means with respect to the Sellers, any person or other
business entity of which any Seller owns, directly or indirectly, more than 50%
(i) of the capital stock or other equity interests or (ii) of the voting stock
or other ownership interests having ordinary voting power for the election of
directors (or the equivalent).

 

11.18. “Tax Assumptions” means the assumptions regarding Tax Attributes as
reflected on Schedule 11.18.

 

11.19. “Tax Attributes” means tax basis, net operating loss carryovers and other
items relevant to determining the taxable income of Seller for the taxable year
that includes the Closing Date.

 

11.20. “Transfer Taxes” means sales, use, transfer, value-added, or similar
Taxes imposed in connection with the sale or transfer of property.

 

OTHER DEFINED TERMS

 

     Page


--------------------------------------------------------------------------------

Acquired Assets

   2

Acquired Subsidiaries

   1

Acquired Subsidiary

   1

ADEA

   43

Aggregate Cash Amount

   7

Agreement

   1

Allocation Principles

   8

Allocation Schedule

   8

Assignment and Assumption Agreement

   9

Assumed Liabilities

   4

Assumed Plans

   44

Assumed Tax Liabilities

   5

Aurra

   1

Balance Sheet

   14

Balance Sheet Date

   14

Benefit Plans

   25

Bill of Sale

   9

Business

   1

Business Entities

   16

Buyers

   1

Buyers’ Accountants

   8

Buyers’ Closing Certificate

   49

Closing

   9

Closing Cash Consideration

   7

Closing Date

   9

Coahuila

   1

COBRA

   43

Companies

   1

 

60



--------------------------------------------------------------------------------

Company

   1

Consent, Estoppel and Nondisturbance Certificates

   36

Contracts

   3

Deductible

   52

Disclosure Schedules

   12

DOJ

   42

Earn Out

   7

Employment Agreements

   10

Employment Date

   42

Encumbrances

   12

Environmental Audits

   24

Environmental Liability

   58

Environmental Permits

   23

ERISA

   25

ERISA Affiliate

   25

Excess Tax Liability

   42

Excluded Assets

   4

FTC

   42

GHKR

   1

GHKR (Costa Rica)

   1

Hazardous Materials

   23

HSR Act

   35

Indemnitee

   52

Indemnitor

   52

Intellectual Property

   20

Inventory

   3

IRS

   26

Leased Real Estate

   17

Leases

   17

Letter

   45

Litigation

   21

Litigation Conditions

   53

Lockbox Account

   45

Management

   23

Manages

   23

Net Cash Amount

   4

Non-Compete Period

   38

OSHA

   22

Other Selling Stockholders

   1

Owned Real Estate

   16

Parent

   1

Patent Trademark and Copyright Rights

   20

PCBs

   23

Pension Plan

   25

Permits

   22

Permitted Encumbrances

   19

Pre-Closing Returns

   39

Prestadora

   1

Proposed Calculation

   39

Purchase Price

   7

QAPI

   1

Real Estate

   2

Release

   24

Remediation

   23

Remy

   1

Repaid Indebtedness

   7

 

61



--------------------------------------------------------------------------------

Restricted Business

   38

Retained Liabilities

   5

Retained Payables

   6

Seller

   1

Seller Account Parties

   45

Seller Stock

   12

Sellers

   1

Sellers Representative

   11

Sellers’ Accountants

   8

Sellers’ Closing Certificates

   47

Significant Customer

   33

Significant Supplier

   33

Stockholder

   1

Straddle Period Returns

   39

Surveys

   45

Survival Period

   50

Tax

   27

Tax Return

   28

Taxes

   27

Taxing Authority

   27

Third Accounting Firm

   8

Title Company

   45

Title Insurance

   46

Transferring Employees

   42

Unaudited Financial Statements

   13

UPC

   1

UPC Stockholders

   1

UPC Stockholders’ Closing Certificates

   47

 

 

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf as of the date first above written.

 

REMY INTERNATIONAL, INC. By:  

/s/ Thomas J. Snyder

--------------------------------------------------------------------------------

Name:   Thomas J. Snyder Title:   President, Chief Executive Officer UPC
ACQUISITION CORP. By:  

/s/ Thomas J. Snyder

--------------------------------------------------------------------------------

Name:   Thomas J. Snyder Title:   President UNIT PARTS COMPANY By:  

/s/ Jack D. Vollbrecht

--------------------------------------------------------------------------------

Name:   Jack D. Vollbrecht Title:   President GHKR, INC. By:  

/s/ Glynn Hatley

--------------------------------------------------------------------------------

Name:   Glynn Hatley Title:   V. P. QAPI S.A.de C.V. By:  

/s/ Glynn Hatley

--------------------------------------------------------------------------------

Name:   Glynn Hatley Title:   Attorney in Fact

 

63



--------------------------------------------------------------------------------

UNIT PARTS COAHUILA S.A. de C.V. By:  

/s/ Glynn Hatley

--------------------------------------------------------------------------------

Name:   Glynn Hatley Title:   Director/Attorney in Fact PRESTADORA de SERVICIOS
JALISCO S.A. de C.V. By:  

/s/ Glynn Hatley

--------------------------------------------------------------------------------

Name:   Glynn Hatley Title:   Attorney in Fact GHKR SRL By:  

/s/ Glynn Hatley

--------------------------------------------------------------------------------

Name:   Glynn Hatley Title:   Manager AURRA INDUSTRIES, INC. By:  

/s/ Douglas Franklin

--------------------------------------------------------------------------------

Name:   Douglas Franklin Title:   Vice President VOLLBRECHT FAMILY INVESTMENTS,
A LIMITED PARTNERSHIP By: Vollbrecht Capital, LLC, sole General Partner By:  

/s/ Jack D. Vollbrecht

--------------------------------------------------------------------------------

Name:   Jack D. Vollbrecht Title:   Manager

 

64



--------------------------------------------------------------------------------

OTHER SELLING STOCKHOLDERS:

   

/s/ Jack Vollbrecht

--------------------------------------------------------------------------------

Jack Vollbrecht

   

/s/ Thomas Vollbrecht

--------------------------------------------------------------------------------

Thomas Vollbrecht

   

/s/ Robin Constantine

--------------------------------------------------------------------------------

Robin Constantine

   

/s/ Stephen Constantine

--------------------------------------------------------------------------------

Stephen Constantine

SELLERS REPRESENTATIVE:

   

/s/ Jack D. Vollbrecht

--------------------------------------------------------------------------------

Name: Jack D. Vollbrecht

 

65